Exhibit 10.1

123 MISSION STREET

OFFICE LEASE

Pacific Mission Corporation,

a Delaware corporation

Landlord

and

New Relic, Inc.,

a Delaware corporation

Tenant

DATED AS OF: June 17, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Paragraph    Page     1.    Premises      1      2.    Certain Basic Lease Terms
     1      3.    Term; Delivery of Possession of Premises      3      4.   
Premises “As Is”      3      5.    Monthly Rent      5      6.    Letter of
Credit      7      7.    Additional Rent: Increases in Operating Expenses and
Tax Expenses      8      8.    Use of Premises; Compliance with Law      13     
9.    Alterations and Restoration      15      10.    Repair      16      11.   
Abandonment      17      12.    Liens      17      13.    Assignment and
Subletting      18      14.    Indemnification      22      15.    Insurance   
  23      16.    Mutual Waiver of Subrogation Rights      25      17.   
Utilities      25      18.    Personal Property and Other Taxes      28      19.
   Rules and Regulations      28      20.    Surrender; Holding Over      28   
  21.    Subordination and Attornment      29      22.    Financing Condition   
  30      23.    Entry by Landlord      30      24.    Insolvency or Bankruptcy
     30      25.    Default and Remedies      31      26.    Damage or
Destruction      34      27.    Eminent Domain      35      28.    Landlord’s
Liability; Sale of Building      36      29.    Estoppel Certificates      37   
  30.    Right of Landlord to Perform      37      31.    Late Charge      37   
  32.    Attorneys’ Fees; Waiver of Jury Trial      37      33.    Waiver     
38      34.    Notices      38      35.    Notice of Surrender      39      36.
   Defined Terms and Marginal Headings      39      37.    Time and Applicable
Law      39      38.    Successors      39      39.    Entire Agreement;
Modifications      40      40.    Light and Air      40      41.    Name of
Building      40      42.    Severability      40      43.    Authority      40
     44.    No Offer      41   

 

1



--------------------------------------------------------------------------------

Paragraph    Page       45.       Real Estate Brokers      41        46.      
Consents and Approvals      41        47.       Reserved Rights      41       
48.       Financial Statements      42        49.       Substitution of Premises
     42        50.       Nondisclosure of Lease Terms      42        51.      
Hazardous Substance Disclosure      42   

EXHIBITS:

A - Outline of Premises

B - Rules and Regulations

C - Form of Letter of Credit

 

2



--------------------------------------------------------------------------------

LEASE

THIS LEASE is made as of the 17th day of June, 2015, between PACIFIC MISSION
CORPORATION, a Delaware corporation (“Landlord”), and NEW RELIC, INC., a
Delaware corporation (“Tenant”).

1. Premises.

Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, on the
terms and conditions set forth herein, the space outlined on the attached
Exhibit A (the “Premises”). The Premises are located on the floor(s) specified
in Paragraph 2 below of the building located at 123 Mission Street, at the
intersection of Main and Mission Streets, San Francisco, California (the
“Building”). For purposes of this Lease, the term “Land” shall mean,
collectively, the parcels of land currently designated as Assessor’s Parcel Nos.
14, 15, 16, 17 and 18 of Block 3717, City and County of San Francisco,
California, together with all appurtenant rights and easements. The Building,
its garage, the Land and the other improvements on the Land are referred to
herein as the “Real Property.”

Tenant’s lease of the Premises shall include the right to use, in common with
others and subject to the other provisions of this Lease, the public lobbies,
entrances, stairs, elevators and other public portions and common areas of the
Building. All of the windows and outside walls of the Premises and any space in
the Premises used for shafts, stacks, pipes, conduits, ducts, electrical
equipment or other utilities or Building facilities are reserved solely to
Landlord and Landlord shall have rights of access through the Premises for the
purpose of operating, maintaining and repairing the same. Subject to the terms
and conditions of this Lease, Tenant shall have access to and use of the
Premises and the common areas of the Building and the Real Property twenty-four
(24) hours per day, seven (7) days per week.

2. Certain Basic Lease Terms.

As used herein, the following terms shall have the meaning specified below:

 

  a. Floor(s) on which the Premises are located: 11th, 12th, 14th, 15th. The
Premises are currently designated as Suite 1100, 1200, 1400, 1500. Landlord and
Tenant agree that for the purpose of this Lease, the Premises shall be deemed to
contain 14,067 rentable square feet of space per floor, totaling 56,268 total
rentable square feet of space. The Building shall be deemed to contain 346,435
rentable square feet of space.

 

  b. Landlord’s delivery of Premises: Landlord shall deliver the Premises to
Tenant with Landlord’s Code Compliance Work completed and otherwise in the
condition required under Paragraph 4 as follows: (i) Landlord shall deliver
Suite 1100 on August 1, 2015 (the “Suite 1100 Delivery Date”), and (ii) Landlord
shall deliver Suites 1200, 1400 and 1500 on April 1, 2016 (the “Remainder
Delivery Date”).

 

  c.

Lease term: Subject to Landlord’s timely delivery of the respective portions of
the Premises as set forth in Paragraph 2.b., Suite 1100 shall commence on
November 1, 2015 (the “Commencement Date”), and end on October 31, 2023 (the
“Expiration Date”) for a term of eight (8)

 

1



--------------------------------------------------------------------------------

  years. Suites 1200, 1400 and 1500 shall commence on June 1, 2016 (the
“Additional Suites Commencement Date”) and end coterminous with Suite 1100.

 

  d. Monthly Rent: Subject to adjustment as set forth in Paragraph 3.b., the
respective sums set forth as follows:

 

Period for Suite 1100

   Monthly Rent      Rate Per Sq. Ft.
(Per Annum)  

11/01/15-10/31/16

   $ 72,679.50       $ 62.00   

11/01/16-10/31/17

   $ 74,859.89       $ 63.86   

11/01/17-10/31/18

   $ 77,105.68       $ 65.78   

11/01/18-10/31/19

   $ 79,418.85       $ 67.75   

11/01/19-10/31/20

   $ 81,801.42       $ 69.78   

11/01/20-10/31/21

   $ 84,255.46       $ 71.88   

11/01/21-10/31/22

   $ 86,783.12       $ 74.03   

11/01/22-10/31/23

   $ 89,386.62       $ 76.25   

Period for Suites 1200, 1400, 1500

   Monthly Rent      Rate Per Sq. Ft.
(Per Annum)  

06/01/16-10/31/16*

   $ 0.00 *     $  0.00 * 

11/01/16-10/31/17

   $ 224,579.66       $ 63.86   

11/01/17-10/31/18

   $ 231,317.05       $ 65.78   

11/01/18-10/31/19

   $ 238,256.56       $ 67.75   

11/01/19-10/31/20

   $ 245,404.25       $ 69.78   

11/01/20-10/31/21

   $ 252,766.38       $ 71.88   

11/01/21-10/31/22

   $ 260,349.37       $ 74.03   

11/01/22-10/31/23

   $ 268,159.85       $ 76.25   

 

* The Monthly Rent for the first five (5) months of the Lease term following the
Additional Suites Commencement Date is subject to abatement upon the terms and
conditions of Section 5.f. of the Lease.

 

  e. Security Deposit: $3.4 Million Dollars in the form of a Letter of Credit,
subject to reduction as set forth in Paragraph 6.

 

  f. Tenant’s Share: As of the Commencement Date for Suite 1100 of the Premises,
4.06%; as of the Additional Suites Commencement Date for Suites 1200, 1400 and
1500 of the Premises, 16.24%.

 

  g. Base Year: The calendar year 2016.

Base Tax Year: The fiscal tax year ending June 30, 2016.

 

  h. Real estate broker(s): Savills Studley (Tenant’s broker) and Avison Young
(Landlord’s broker).

 

2



--------------------------------------------------------------------------------

3. Term; Delivery of Possession of Premises.

a. The term of this Lease shall commence on the Commencement Date (as defined in
Paragraph 2.b.) as to Suite 1100 and on the Additional Suites Commencement Date
as to Suites 1200, 1400 and 1500 and, unless sooner terminated pursuant to the
terms hereof or at law, shall expire on the Expiration Date (as defined in
Paragraph 2.b.).

b. If Landlord, for any reason whatsoever, cannot deliver possession of the
Premises to Tenant in the condition required under Paragraph 4 on the Suite 1100
Delivery Date, as to Suite 1100, and the Remainder Delivery Date, as to Suites
1200, 1400 and 1500, respectively, then, as Tenant’s sole and exclusive remedy,
Tenant shall be granted and receive a credit in an amount equal to one (1) day
of Monthly Rent and Additional Rent due under this Lease for each day of delay
beyond the thirtieth (30th) day following the Suite 1100 Delivery Date and the
Remainder Delivery Date, respectively, in delivering the relevant portion of the
Premises in the condition required under Paragraph 4. Except as specifically
provided in the Paragraph 3.b. above, if Landlord fails to timely deliver the
relevant portions of the Premises on the Suite 1100 Delivery Date or the
Remainder Delivery Date, respectively, this Lease shall not be void or voidable,
nor shall Landlord be liable to Tenant for any loss or damage resulting
therefrom. Except as specifically provided herein, no delay in delivery of
possession of the Premises shall operate to extend the term of this Lease or
amend Tenant’s obligations under this Lease.

c. Intentionally omitted.

4. Premises “As Is”; Initial Alterations; Landlord’s Allowance.

a. Premises As Is. Tenant shall accept the Premises in their “as is” state and
condition and, except for (i) completion by Landlord of the Code Compliance Work
(as defined below) prior to the Suite 1100 Delivery Date and the Remainder
Delivery Date, respectively, (ii) Landlord’s ongoing maintenance and alterations
and improvements, and (iii) Landlord’s payment of the Landlord’s Allowance,
Landlord shall have no obligation to make or pay for any improvements or
renovations in or to the Premises or to otherwise prepare the Premises for
Tenant’s occupancy. Prior to the Suite 1100 Delivery Date, Landlord, at no cost
to Tenant (through payment of Operating Expenses or otherwise), shall complete
any and all code compliance work (including, without limitation, path of travel,
ADA, fire and life safety, and Title 24) (“Code Compliance Work”) as such
pertains to the common areas of the Building that serve the Premises; provided
that Landlord shall have no obligation to perform any Code Compliance Work with
respect to the restrooms, elevator lobbies and any other areas that might
otherwise be deemed to be common areas to the extent such restrooms, lobbies and
other areas are located on Floors 11, 12, 14 and 15 inasmuch as Tenant is
leasing such floors in their entirety and will have sole responsibility for any
Code Compliance Work related thereto. Following Landlord’s delivery of the
relevant portions of the Premises, Tenant shall have the right to complete
initial alterations, additions and improvements to the Premises to prepare the
Premises for Tenant’s occupancy and use thereof (the “Initial Alterations”)
pursuant to the terms and conditions of this Lease. Construction of the Initial
Alterations shall be subject to Landlord’s approval in accordance with Paragraph
9 hereof and otherwise governed by Paragraph 9 hereof, except as expressly set
forth in Paragraph 4.b. below. The general contractor selected by Tenant in
accordance with Paragraph 9 hereof to construct the Initial Alterations in
referred to hereinafter as “Contractor”.

 

3



--------------------------------------------------------------------------------

b. Landlord’s Allowance. Landlord shall contribute toward the cost of the
design, construction and installation of the Initial Alterations (including,
without limitation, Construction Management Fee) an aggregate amount not to
exceed Two Million Two Hundred Fifty Thousand Seven Hundred Twenty and 00/100
Dollars ($2,250,720.00) (which equals $40.00 per rentable square foot of the
Premises) (the “Landlord’s Allowance”). Except as set forth in the preceding
provision, no portion of Landlord’s Allowance may be applied to the cost of
personal property, equipment, trade fixtures, furniture (including work stations
and modular office furniture, regardless of the method of attachment to wall
and/or floors), voice, data or cabling, signage, Monthly Rent, Additional Rent,
moving expenses or other amounts payable by Tenant pursuant to this Lease.

To the extent that the cost of construction of the Initial Alterations
(including the Construction Management Fee) exceeds the funds available therefor
from Landlord’s Allowance, then Tenant shall pay all such excess (the “Excess
Cost”). At such time as the Initial Allowance Disbursement (as defined below)
has been entirely disbursed, Tenant shall commence payment of the then-estimated
Excess Costs, if any, for the Initial Alterations to the Contractor; provided
that Tenant shall not be required to fund any portion of the Excess Costs that
is then unknown, which portion shall be payable by Tenant, if at all, following
full disbursement by Landlord of the Landlord’s Allowance.

Landlord shall disburse the first One Million Six Hundred Eighty-Eight Thousand
Forty Dollars ($1,688,040.00) of the Landlord’s Allowance (“Initial Allowance
Disbursement”) directly to Tenant within thirty (30) days after Landlord’s
receipt of monthly progress payment requests from Tenant which requests shall
include (A) invoices of Contractor, subcontractors or suppliers, as applicable,
furnished to Landlord by Tenant covering work actually performed to date,
construction in place to date and materials delivered to the site to date (as
may be applicable), describing in reasonable detail such work, construction
and/or materials, (B) conditional lien waivers executed by Contractor plus
subcontractors or suppliers supplying work or materials in any amount, for their
portion of the work covered by the requested disbursement, and (C) unconditional
lien waivers executed by Contractor and the persons or entities performing the
work or supplying the materials covered by Landlord’s previous disbursements for
the work or materials covered by such previous disbursements (all such waivers
to be in the forms prescribed by California Civil Code Section 3262). No payment
will be made for materials or supplies not incorporated into the construction,
regardless of whether the materials or supplies are located on the Premises.
Landlord may withhold the amount of any and all retentions provided for in
original contracts or subcontracts until the earlier to occur of (i) expiration
of the applicable lien periods or (ii) Landlord’s receipt of unconditional lien
waivers and full releases upon final payment (in the form prescribed by
California Civil Code Section 3262) from the Contractor and all subcontractors
and suppliers involved in the Initial Alterations as provided above in this
paragraph. Once the Initial Allowance Disbursement has been made and Tenant has
paid the then-estimated Excess Costs as required above, Landlord shall disburse
the remainder of the Landlord’s Allowance on the same terms and conditions set
forth above in this paragraph. As provided above, once the Landlord’s Allowance
has been fully disbursed, Tenant shall pay any remaining Excess Costs associated
with the Initial Alterations.

Notwithstanding anything to the contrary contained herein, in no event shall
Landlord be obligated to disburse any portion of Landlord’s Allowance during any
period that an Event of Default continues (but the foregoing shall not relieve
Landlord from its obligation to make such disbursement after such Event of
Default shall be cured).

c. Construction. Landlord and Tenant acknowledge that a contractor approved by
Landlord as set forth in Paragraph 9 (“Approved Contractor”) shall construct the
Initial Alterations, and further acknowledge and agree that Tenant shall be
required to use Landlord-approved

 

4



--------------------------------------------------------------------------------

MEP subcontractors in connection with construction of the Initial Alterations.
With respect to construction of the Initial Alterations, Tenant shall pay
Landlord a construction management fee of Thirty Three Thousand Seven Hundred
Sixty and 80/100ths Dollars ($33,760.80) (the “Construction Management Fee”) but
shall not be required to pay any Alteration Operations Fee with respect to the
Initial Alterations as set forth in Paragraph 9.

d. Changes. Intentionally omitted.

e. Tenant Delays. Intentionally omitted.

f. Early Entry. Following Landlord’s delivery of the relevant portion of the
Premises in the condition required under Paragraph 4, Tenant shall have the
right to enter the Premises for the purposes Tenant’s design, engineering,
permitting and construction activities as well as for installation of furniture,
fixtures, electronic communication equipment, telephones or other equipment or
special improvements, including millwork. The provisions of this Lease,
including without limitation Paragraphs 15 and 16 of this Lease, entitled
“Indemnification” and “Insurance”, respectively, shall apply in full during the
period of such early entry, and Tenant shall be solely responsible for all such
furniture, fixtures and equipment and for any loss or damage thereto from any
cause whatsoever; however Monthly Base Rent and Additional Rent shall be not be
payable during such early entry period until the dates set forth in
Paragraph 2.d.

g. Building Services During Early Entry. Tenant may use the Building’s freight
elevator and loading dock, on a non-exclusive basis during Business Hours, and
in accordance with the Building’s rules and procedures (including scheduling and
sharing requirements), free of charge during the period of early entry granted
pursuant to Paragraph 4.f. above. If Tenant desires use of the freight elevator
or loading dock during other than Business Hours, then Tenant may reserve such
use in compliance with the Building’s rules and procedures and shall pay
Landlord a reasonable amount for providing any elevator personnel or security
services in connection with such use. Any such security services shall be solely
for the benefit of Landlord’s property, and in no event shall Landlord be liable
to Tenant for, and Tenant hereby releases Landlord and its agents and
contractors from, liability for, any theft, loss or damage of or to Tenant’s
property during the period of such early entry

h. As-Is. Except as provided above in this Paragraph 4, Landlord shall deliver
the Premises to Tenant in their as-is condition, and Landlord shall have no
obligation to make or pay for any alterations, additions, improvements or
renovations thereto to prepare the same for Tenant’s occupancy; provided,
however, that the foregoing shall not relieve Landlord from its ongoing
maintenance and repair obligations pursuant to this Lease.

5. Monthly Rent.

a. Commencing as of the Commencement Date, and continuing thereafter on or
before the first day of each calendar month during the term hereof, Tenant shall
pay to Landlord, as monthly rent for the Premises, the Monthly Rent specified in
Paragraph 2 above (“Monthly Rent”). If Tenant’s obligation to pay Monthly Rent
hereunder commences on a day other than the first day of a calendar month, or if
the term of this Lease terminates on a day other than the last day of a calendar
month, then the Monthly Rent payable for such partial month shall be
appropriately prorated on the basis of a thirty (30) day month. Monthly Rent and
the Additional Rent specified in Paragraph 7 shall be paid

 

5



--------------------------------------------------------------------------------

by Tenant to Landlord, in advance, without deduction, offset, prior notice or
demand (except as set forth in this Lease), in immediately available funds of
lawful money of the United States of America, or by good check as described
below, to the lockbox location designated by Landlord, or to such other person
or at such other place as Landlord may from time to time designate in
thirty (30) days prior writing to Tenant. Payments made by check must be drawn
either on a California financial institution or on a financial institution that
is a member of the federal reserve system. Notwithstanding the foregoing, Tenant
shall pay to Landlord at least thirty (30) days prior to the Commencement Date
for Suite 1100 of the Premises an amount equal to the Monthly Rent payable for
the first full calendar month of the Lease term after Tenant’s obligation to pay
Monthly Rent shall have commenced hereunder, which amount shall be applied to
the Monthly Rent first due and payable hereunder.

b. All amounts payable by Tenant to Landlord under this Lease, or otherwise
payable in connection with Tenant’s occupancy of the Premises, in addition to
the Monthly Rent hereunder and Additional Rent under Paragraph 7, shall
constitute rent owed by Tenant to Landlord hereunder.

c. Any rent not paid by Tenant to Landlord when due shall bear interest from the
date due to the date of payment by Tenant at an annual rate of interest (the
“Interest Rate”) equal to the lesser of (i) twelve percent (12%) per annum or
(ii) the maximum annual interest rate allowed by law on such due date for
business loans (not primarily for personal, family or household purposes) not
exempt from the usury law, provided that the first one (1) time (and only the
first one (1) time) in any twelve (12) consecutive month period during the term
of this Lease that Tenant fails to pay rent when due, such rent payment shall
bear interest only if (and at such time that) such failure is not cured within
two (2) days after receipt by Tenant of notice from Landlord that such rent was
not timely paid.

d. No security or guaranty which may now or hereafter be furnished to Landlord
for the payment of rent due hereunder or for the performance by Tenant of the
other terms of this Lease shall in any way be a bar or defense to any of
Landlord’s remedies under this Lease or at law.

e. Notwithstanding anything to the contrary in this Lease: (i) in no event may
any rent under this Lease be based in whole or in part on the income or profits
derived from the Premises, except for percentage rent based on gross (not net)
receipts or sales; (ii) if the holder of a Superior Interest (as defined in
Paragraph 21 below) succeeds to Landlord’s interest in the Lease (“Successor
Landlord”) and the Successor Landlord is advised by its counsel that all or any
portion of the rent payable under this Lease is or may be deemed to be
“unrelated business income” within the meaning of the Internal Revenue Code or
regulations issued thereunder, such Successor Landlord may, at its option,
unilaterally amend the calculation of rent so that none of the rent payable to
Landlord under the Lease will constitute “unrelated business income,” but the
amendment will not increase Tenant’s payment obligations or other liability
under this Lease or reduce the Landlord’s obligations under this Lease and
(iii) upon the Successor Landlord’s request, Tenant shall execute any document
such holder deems necessary to effect the foregoing amendment to this Lease.

f. Provided Tenant is not in default under this Lease (beyond expiration of
applicable notice and cure periods), Tenant shall not be obligated to pay
Monthly Rent for the Premises for the first five (5) months of the Lease term
following the Additional Suites Commencement Date (such abated amount,
collectively, is the “Abated Rent”). Tenant shall be and remain obligated during
each of such months to pay all Additional Rent otherwise due under this Lease,
including, without limitation, pursuant to Article 7 below. In the event of a
default by Tenant under this Lease which results in either the early termination
of this Lease and/or Tenant vacating and/or being evicted from the Premises,
then as

 

6



--------------------------------------------------------------------------------

part of the recovery permitted Landlord hereunder, Landlord shall be entitled to
a recovery of the Abated Rent conditionally abated pursuant to this
Section 5.f., i.e., such Abated Rent shall in such case not be deemed to have
been forgiven or abated, but shall become immediately due and payable as unpaid
rent which had been earned at the date of default.

6. Letter of Credit.

Tenant shall deliver to Landlord on the later to occur of (i) completion of
Landlord’s assignment of this Lease in connection with Landlord’s
reorganization, (ii) concurrently with its execution of this Lease, as security
for the performance of Tenant’s covenants and obligations under this Lease, an
original irrevocable standby letter of credit, (iii) within ten (10) Business
Days of Landlord’s written request therefor if Landlord elects not to complete
its reorganization; or (iv) the Suite 1100 Delivery Date (the “Letter of
Credit”) in the amount of Three Million Four Hundred Thousand Dollars
($3,400,000.00), naming Landlord as beneficiary, which Landlord may draw upon to
cure any Event of Default under the Lease (or any breach under this Lease where
there exist circumstances under which Landlord is enjoined or otherwise
prevented by operation of law from giving to Tenant a written notice which would
be necessary for such failure of performance to constitute an Event of Default
under this Lease), or to compensate Landlord for any damage Landlord incurs as a
result of such Event of Default and to which Landlord is entitled under the
terms and conditions of this Lease. Any such draw on the Letter of Credit shall
not constitute a waiver of any other rights of Landlord with respect to such
Event of Default, breach or failure to perform. The Letter of Credit shall be
issued by a major commercial bank reasonably acceptable to Landlord, have an
expiration date not earlier than the sixtieth (60th) day after then applicable
expiration date under this Lease (or, in the alternative, have a term of not
less than one (1) year and be automatically renewable for an additional one
(1) year period unless notice of non-renewal is given by the issuer to Landlord
not later than sixty (60) days prior to the expiration thereof) and shall
provide that Landlord may make partial and multiple draws thereunder, up to the
face amount thereof. In addition, the Letter of Credit shall provide that, in
the event of Landlord’s assignment or other transfer of its interest in this
Lease, the Letter of Credit shall be freely transferable by Landlord without
charge and without recourse to the assignee or transferee of such interest and
the bank shall confirm the same to Landlord and such assignee or transferee. The
Letter of Credit shall provide for payment to Landlord upon the issuer’s receipt
of a sight draft from Landlord together with a statement by Landlord that the
requested sum is due and payable from Tenant to Landlord in accordance with the
provisions of this Lease, shall be in the form attached hereto as Exhibit C, and
to the extent different from the form attached hereto as Exhibit C, otherwise be
in form and content reasonably satisfactory to Landlord. If the Letter of Credit
has an expiration date earlier than sixty (60) days after the then applicable
expiration date under this Lease, then throughout the term of this Lease
(including any renewal or extension of the term) Tenant shall provide evidence
of renewal of the Letter of Credit to Landlord at least fifteen (15) Business
Days prior to the date the Letter of Credit expires. If Landlord draws on the
Letter of Credit pursuant to the terms hereof, Tenant shall within five
(5) Business Days after notice thereof from Landlord replenish the Letter of
Credit or provide Landlord with an additional or amended letter of credit
conforming to the requirements of this paragraph so that the amount available to
Landlord from the Letter of Credit(s) provided hereunder is the amount specified
in this Lease. Tenant’s failure to deliver any replacement, additional or
extension of the Letter of Credit, or evidence of renewal of the Letter of
Credit, within the time specified under this Lease shall be an Event of Default.
If Landlord liquidates any portion of the Letter of Credit pursuant to this
Paragraph 6, Landlord shall hold the funds received from the Letter of Credit as
a cash security deposit for Tenant’s performance under this Lease, subject to
reduction of the Security Deposit as provided below. Landlord shall not be
required to segregate such security deposit from its other funds and no interest
shall accrue or be payable to Tenant with respect thereto. If Tenant is not in
default at the expiration or termination of this Lease, within sixty (60) days
thereafter Landlord

 

7



--------------------------------------------------------------------------------

shall return to Tenant the Letter of Credit or the balance of the security
deposit then held by Landlord, as applicable; provided, however, that in no
event shall any such return be construed as an admission by Landlord that Tenant
has performed all of its covenants and obligations hereunder. Tenant hereby
unconditionally and irrevocably waives the benefits and protections of
California Civil Code Section 1950.7, and, without limitation of the scope of
such waiver, acknowledges that Landlord may use all or any part of the Letter of
Credit or the proceeds thereof to compensate Landlord for damages resulting from
termination of this Lease and the tenancy created hereunder (including, without
limitation, damages recoverable under California Civil Code Section 1951.2) to
the extent Landlord is entitled to such damages under the terms and conditions
of this Lease.

Notwithstanding the foregoing, provided that no Event of Default, or a default
that subsequently matures into an Event of Default (or any monetary breach under
this Lease where there exist circumstances under which Landlord is enjoined or
otherwise prevented by operation of law from giving to Tenant a written notice
which would be necessary for such monetary breach to constitute an Event of
Default under this Lease), by Tenant under this Lease has occurred on or prior
to November 1, 2018, the Letter of Credit amount required hereunder shall reduce
by an amount equal to two (2) months’ Monthly Rent (based on the Monthly Rent
due at the time of the reduction). Thereafter, if the same conditions apply on
each anniversary of November 1, 2018, the Letter of Credit amount required
hereunder shall reduce each year by an amount equal to one (1) month’s Monthly
Rent (based on the Monthly Rent due at the time of the reduction). If Tenant is
entitled to any reduction in the amount of the Letter of Credit, Landlord shall
cooperate with Tenant as soon as reasonably practicable following Tenant’s
request to replace or amend the then existing Letter of Credit to reflect such
reduced amount required hereunder; provided, however, that in no event shall any
such reduction be construed as an admission by Landlord that Tenant has
performed all of its covenants and obligations under this Lease.

7. Additional Rent: Increases in Operating Expenses and Tax Expenses.

a. Operating Expenses. Tenant shall pay to Landlord, at the times hereinafter
set forth, Tenant’s Share, as specified in Paragraph 2.f. above, of any increase
in the Operating Expenses (as defined below) incurred by Landlord in each
calendar year subsequent to the Base Year specified in Paragraph 2.g. above,
over the Operating Expenses incurred by Landlord during the Base Year. The
amounts payable under this Paragraph 7.a. and Paragraph 7.b. below are termed
“Additional Rent” herein.

The term “Operating Expenses” shall mean the total costs and expenses incurred
by Landlord in connection with the management, operation, maintenance and repair
of the Real Property, including, without limitation, the following costs:
(1) salaries, wages, bonuses and other compensation (including hospitalization,
medical, surgical, retirement plan, pension plan, union dues, life insurance,
including group life insurance, welfare and other fringe benefits, and vacation,
holidays and other paid absence benefits) relating to employees of Landlord or
its agents at the level of property manager or below (the “Reimbursable
Employees”) to the extent engaged in the operation, repair, or maintenance of
the Real Property; (2) payroll, social security, workers’ compensation,
unemployment and similar taxes with respect to such Reimbursable Employees to
the extent allocable to such Reimbursable Employees’ work at the Real Property,
and the cost of providing disability or other benefits imposed by law or
otherwise, with respect to such Reimbursable Employees to the extent allocable
to such Reimbursable Employee’s work at the Real Property; (3) the cost of
uniforms (including the cleaning, replacement and pressing thereof) provided to
such employees and specifically worn at the Real Property; (4) premiums and
other charges incurred by Landlord with respect to fire, other casualty, rent
and liability insurance, any other insurance as is deemed necessary or advisable
in the reasonable judgment of

 

8



--------------------------------------------------------------------------------

Landlord, or any insurance required by the holder of any Superior Interest (as
defined in Paragraph 21 below), and, after the Base Year, costs of repairing an
insured casualty to the extent of the deductible amount under the applicable
insurance policy (provided, however, that if the cost of any such insurance for
the Base Year is greater than the cost of such insurance in subsequent year(s)
of the Lease term due to unusual increases or fluctuations in the rate or scope
of such insurance in the Base Year and such unusual increases or fluctuations
are not present in the applicable subsequent year(s), Operating Expenses for the
Base Year may be adjusted, for purposes of determining the Operating Expenses
payable by Tenant in the applicable subsequent year(s), to reflect what the cost
of such insurance would have been in the Base Year had the normal rates and
scope of service applied); (5) water charges and sewer rents or fees applicable
to the common areas of the Real Property (provided, however, that if the cost of
any such service for the Base Year is greater than the cost of such service in
subsequent year(s) of the Lease term due to unusual increases or fluctuations in
the rate or scope of such service in the Base Year and such unusual increases or
fluctuations are not present in the applicable subsequent year(s), Operating
Expenses for the Base Year may be adjusted, for purposes of determining the
Operating Expenses payable by Tenant in the applicable subsequent year(s), to
reflect what the cost of such service would have been in the Base Year had the
normal rates and scope of service applied); (6) license, permit and inspection
fees for the Real Property and operation thereof; (7) sales, use and excise
taxes on goods and services purchased by Landlord in connection with the
operation, maintenance or repair of the Real Property and Building systems and
equipment; (8) telephone, telegraph, postage, stationery supplies and other
expenses incurred in connection with the operation, maintenance, or repair of
the Real Property; (9) management fees and expenses, Tenant’s monthly payment of
which shall not exceed three percent (3%) of the then current Monthly Rent and
Additional Rent; (10) costs of repairs to and maintenance of the Real Property,
including building systems and appurtenances thereto and normal repair and
replacement of worn-out equipment, facilities and installations, but excluding
capital replacements or the replacement of major building systems (except to the
extent provided in (16) and (17) below); (11) fees and expenses for janitorial,
window cleaning, guard, extermination, water treatment, rubbish removal,
plumbing and other services and inspection or service contracts for elevator,
electrical, mechanical, HVAC and other building equipment and systems or as may
otherwise be necessary or proper for the operation, repair or maintenance of the
common areas of the Real Property; (12) costs of supplies, tools, materials, and
equipment to the extent used in connection with the operation, maintenance or
repair of the Real Property; (13) accounting, legal and other professional fees
and expenses to the extent specific to the operation of the Real Property;
(14) fees and expenses for maintaining the exterior of the Building and the
sidewalks, landscaping and other common areas of the Real Property; (15) costs
and expenses for electricity, chilled water, air conditioning, water for
heating, gas, fuel, steam, heat, lights, power and other energy related
utilities required in connection with the operation, maintenance and repair of
the common areas of the Real Property (provided, however, that if the cost of
any energy related utility for the Base Year is greater than the cost of such
utility in subsequent year(s) of the Lease term due to unusual increases or
fluctuations in the rate for such utility in the Base Year and such unusual
increases or fluctuations are not present in the applicable subsequent year(s),
Operating Expenses for the Base Year may be adjusted, for purposes of
determining the Operating Expenses payable by Tenant in the applicable
subsequent year(s), to reflect what the cost of such utility would have been in
the Base Year had normal rates applied); (16) the cost of any capital
improvements made by Landlord to the Real Property or capital assets acquired by
Landlord after the Base Year in order to comply with any local, state or federal
law, ordinance, rule, regulation, code or order of any governmental entity or
insurance requirement (collectively, “Legal Requirement”) with which the Real
Property was not required to comply during the Base Year, or to comply with any
amendment or other change to the enactment or interpretation of any Legal
Requirement from its enactment or interpretation during the Base Year, provided,
that Operating Expenses shall not include any costs to comply with Legal
Requirements in effect at the time the Building was originally constructed to
the extent Landlord elected to delay its compliance with such Legal
Requirements; (17) the

 

9



--------------------------------------------------------------------------------

cost of any capital improvements made by Landlord to the Building or capital
assets acquired by Landlord after the Base Year for the protection of the health
and safety of the occupants of the Real Property or that are designed to reduce
other Operating Expenses; (18) the cost of furniture, draperies, carpeting,
landscaping and other customary and ordinary items of personal property
(excluding paintings, sculptures and other works of art) provided by Landlord
for use in common areas of the Building or the Real Property or in the Building
office (to the extent that such Building office is dedicated to the operation
and management of the Real Property); provided, however, that leasing or rental
costs of a rotating or other art program for the common areas of the Building or
the Real Property shall be included in Operating Expenses; and (19) any expenses
and costs resulting from substitution of work, labor, material or services in
lieu of any of the above itemizations, or for any additional work, labor,
services or material resulting from compliance with any Legal Requirement
applicable to the Real Property or any parts thereof; and (20) Building office
rent or rental value for a building office not in excess of two thousand
(2,000) rentable square feet and at an aggregate rent not in excess of the fair
market value of such space, as the same may change from year to year. With
respect to the costs of items included in Operating Expenses under (16) and
(17), such costs shall be amortized over the useful life, as reasonably
determined by Landlord based upon generally accepted accounting principles,
together with interest on the unamortized balance at a rate per annum equal to
three (3) percentage points over the six-month United States Treasury bill rate
in effect at the time such item is constructed or acquired, or at such higher
rate as may have been paid by Landlord on funds borrowed for the purpose of
constructing or acquiring such item, but in either case not more than the
maximum rate permitted by law at the time such item is constructed or acquired.

Operating Expenses shall not include the following: (i) depreciation or
amortization on the Building or equipment or systems therein; (ii) debt service;
(iii) rental under any ground or underlying lease; (iv) interest (except as
expressly provided in this Paragraph 7.a.); (v) Tax Expenses (as defined in
Paragraph 7.b. below); (vi) attorneys’ fees and expenses incurred in connection
with lease negotiations with prospective Building tenants, enforcement of any
lease or defense of Landlord’s title to or interest in the Premises, the
Building or the Real Property; (vii) the cost (including any amortization
thereof) of any improvements or alterations which would be properly classified
as capital expenditures according to generally accepted accounting practices
(except to the extent expressly included in Operating Expenses pursuant to this
Paragraph 7.a.); (viii) the cost of decorating, improving for tenant occupancy,
painting or redecorating portions of the Building to be demised to tenants or
otherwise exclusively occupied by tenants; (ix) executive salaries above the
level of property manager; (x) advertising; (xi) real estate broker’s or other
leasing commissions; (xii) repairs, alterations, additions, improvements or
replacements made to rectify or correct any defect in the original design,
materials or workmanship of the Premises, prior to construction of the Initial
Alterations, the Building or the Real Property; (xiii) costs incurred due to
violation by Landlord or any other tenant in the Premises, the Building or the
Real Property of the terms and conditions of any lease, or cost, penalties or
fines incurred due to violation by Landlord of any Legal Requirements which are
the obligation of Landlord; (xiv) the cost of any service provided to Tenant or
other occupants of the Premises, the Building or the Real Property for which
Landlord is entitled to be reimbursed, or the cost of any services provided to
any building or facility not a part of the Real Property; (xv) interest,
penalties or other costs arising out of Landlord’s failure to make timely
payments of its obligations unless such failure occurs as a result of Tenant’s
failure to timely pay Tenant’s Share of Operating Expenses; (xvi) costs,
expenses, depreciation or amortization for repairs and replacements required to
be made by Landlord without inclusion in Operating Expenses; or (xvii) costs
related to maintaining the legal existence of the entity which comprises
Landlord. In addition, there shall be deducted from Operating Expenses any
amounts received by Landlord during the term of this Lease to the extent the
amounts are reimbursement for expenses which (A) previously were included in
Operating Expenses under this Lease, (B) are included in Operating Expenses
during the term of this Lease for the year in which the insurance proceeds are
received or (C) are included as Operating Expenses in a subsequent year of the
term of this Lease.

 

10



--------------------------------------------------------------------------------

b. Tax Expenses. Tenant shall pay to Landlord as Additional Rent under this
Lease, at the times hereinafter set forth, Tenant’s Share, as specified in
Paragraph 2.e. above, of any increase in Tax Expenses (as defined below)
incurred by Landlord in each calendar year subsequent to the Base Tax Year
specified in Paragraph 2.f. above, over Tax Expenses incurred by Landlord during
the Base Tax Year. Notwithstanding the foregoing, if any reassessment, reduction
or recalculation of any item included in Tax Expenses during the term results in
a reduction of Tax Expenses, then for purposes of calculating Tenant’s Share of
increases in Tax Expenses from and after the calendar year in which such
adjustment occurs, Tax Expenses for the Base Tax Year shall be adjusted to
reflect such reduction. Landlord shall pay, or cause the payment of, all Taxes
before any fine, penalty, interest or cost may be added thereto, become due or
be imposed by operation of law for the nonpayment or late payment thereof. In no
event shall Tenant be liable for any discount forfeited or penalty incurred as a
result of late payment by Landlord unless such late payment occurs as a result
of Tenant’s failure to timely pay Tenant’s Share of Tax Expenses. Following
Tenant’s written request, Landlord shall provide complete copies of tax bills.

The term “Tax Expenses” shall mean all taxes, assessments (whether general or
special), excises, transit charges, housing fund assessments or other housing
charges, improvement districts, levies or fees, ordinary or extraordinary,
unforeseen as well as foreseen, of any kind, which are assessed, levied,
charged, confirmed or imposed on the Real Property, on Landlord with respect to
the Real Property, on the act of entering into leases of space in the Real
Property, on the use or occupancy of the Real Property or any part thereof, with
respect to services or utilities consumed in the use, occupancy or operation of
the Real Property, on any improvements, fixtures and equipment and other
personal property of Landlord located in the Real Property and used in
connection with the operation of the Real Property, or on or measured by the
rent payable under this Lease or in connection with the business of renting
space in the Real Property, including, without limitation, any gross income tax
or excise tax levied with respect to the receipt of such rent, by the United
States of America, the State of California, the City and County of San
Francisco, any political subdivision, public corporation, district or other
political or public entity or public authority, and shall also include any other
tax, fee or other excise, however described, which may be levied or assessed in
lieu of, as a substitute (in whole or in part) for, or as an addition to, any
other Tax Expense. Tax Expenses shall include reasonable attorneys’ and
professional fees, costs and disbursements incurred in connection with
proceedings to contest, determine or reduce Tax Expenses. If it shall not be
lawful for Tenant to reimburse Landlord for any increase in Tax Expenses as
defined herein, the Monthly Rent payable to Landlord prior to the imposition of
such increases in Tax Expenses shall be increased to net Landlord the same net
Monthly Rent after imposition of such increases in Tax Expenses as would have
been received by Landlord prior to the imposition of such increases in Tax
Expenses.

Tax Expenses shall not include (i) income, franchise, transfer, inheritance or
capital stock taxes, unless, due to a change in the method of taxation, any of
such taxes is levied or assessed against Landlord in lieu of, as a substitute
(in whole or in part) for, or as an addition to, any other charge which would
otherwise constitute a Tax Expense; or (ii) any business licenses tax or tax or
increase which may be levied on profits, gross receipts, sales or renewals or
any tax or charge upon the Base Rent or other charges payable by Tenant under
the Lease except to the extent that such license tax, tax or increase is in lieu
of any Tax Expenses then currently payable by Tenant under the terms of this
Lease.

 

11



--------------------------------------------------------------------------------

c. Adjustment for Occupancy Factor. Notwithstanding any other provision herein
to the contrary, in the event the Building is not fully occupied during any
calendar year during the term after the Base Year, an adjustment shall be made
by Landlord in computing Operating Expenses for such year so that the Operating
Expenses shall be computed for such year as though the Building had been fully
occupied during such year. In addition, if any particular work or service
includable in Operating Expenses is not furnished to a tenant who has undertaken
to perform such work or service itself, Operating Expenses shall be deemed to be
increased by an amount equal to the additional Operating Expenses which would
have been incurred if Landlord had furnished such work or service to such
tenant. The parties agree that statements in this Lease to the effect that
Landlord is to perform certain of its obligations hereunder at its own or sole
cost and expense shall not be interpreted as excluding any cost from Operating
Expenses or Tax Expenses if such cost is an Operating Expense or Tax Expense
pursuant to the terms of this Lease.

d. Intention Regarding Expense Pass-Through. It is the intention of Landlord and
Tenant that the Monthly Rent paid to Landlord throughout the term of this Lease
shall be absolutely net of all increases, respectively, in Tax Expenses and
Operating Expenses over, respectively, Tax Expenses for the Base Tax Year and
Operating Expenses for the Base Year, and the foregoing provisions of this
Paragraph 7 are intended to so provide.

e. Notice and Payment. On or before the first day of each calendar year during
the term hereof subsequent to the Base Year, or as soon as practicable
thereafter, Landlord shall give to Tenant notice of Landlord’s estimate of the
Additional Rent, if any, payable by Tenant pursuant to Paragraphs 7.a. and 7.b.
for such calendar year subsequent to the Base Year. On or before the first day
of each month during each such subsequent calendar year which is at least
thirty (30) days following Tenant’s receipt of Landlord’s estimate of Additional
Rent, Tenant shall pay to Landlord one-twelfth (1/12th) of the estimated
Additional Rent; provided, however, that if Landlord’s notice is not given prior
to the first day of any calendar year Tenant shall continue to pay Additional
Rent on the basis of the prior year’s estimate until the month which is at least
thirty (30) days after Landlord’s notice is given. If at any time (but not more
than once per calendar year) it appears to Landlord that the Additional Rent
payable under Paragraphs 7.a. and/or 7.b. will vary from Landlord’s estimate by
more than five percent (5%), Landlord may, by written notice to Tenant, revise
its estimate for such year, and subsequent payments by Tenant for such year
shall be based upon the revised estimate. On the first monthly payment date
which is at least thirty (30) days after any new estimate is delivered to
Tenant, Tenant shall also pay any accrued cost increases, based on such new
estimate.

f. Annual Accounting. Within one hundred fifty (150) days after the close of
each calendar year subsequent to the Base Year, or as soon after such one
hundred fifty (150) day period as practicable, Landlord shall deliver to Tenant
a statement of the Additional Rent payable under Paragraphs 7.a. and 7.b. for
such year and such statement shall be final and binding upon Landlord and Tenant
(except that the Tax Expenses included in such statement may be modified by any
subsequent adjustment or retroactive application of Tax Expenses affecting the
calculation of such Tax Expenses and set forth in this Lease). Landlord’s annual
statement delivered to Tenant pursuant to this Paragraph 7.f. of the Lease shall
be based on the results of an audit of the operations of the Building prepared
for the applicable year by a nationally recognized certified public accounting
firm selected by Landlord, and upon Tenant’s request, Landlord shall promptly
deliver to Tenant a copy of the auditor’s statement on which Landlord’s annual
statement is based. If the annual statement shows that Tenant’s payments of
Additional Rent for such calendar year pursuant to Paragraph 7.e. above exceeded
Tenant’s obligations for the calendar year, Landlord shall credit the excess to
the next succeeding installments of estimated Additional Rent or, if this Lease
has expired or otherwise terminated, Landlord shall pay such excess to

 

12



--------------------------------------------------------------------------------

Tenant within thirty (30) days of delivery of the annual statement to Tenant.
Subject to Tenant’s audit rights, if the annual statement shows that Tenant’s
payments of Additional Rent for such calendar year pursuant to Paragraph 7.e.
above were less than Tenant’s obligation for the calendar year, Tenant shall pay
the deficiency to Landlord within thirty (30) days after delivery of such
statement.

g. Proration for Partial Lease Year. If this Lease terminates on a day other
than the last day of a calendar year, the Additional Rent payable by Tenant
pursuant to this Paragraph 7 applicable to the calendar year in which this Lease
terminates shall be prorated on the basis that the number of days from the
commencement of such calendar year to and including such termination date bears
to three hundred sixty (360).

h. Electricity furnished to the Premises. Notwithstanding anything to the
contrary in Paragraph 17 of the Lease or in this Paragraph 8, electricity
furnished to the Premises shall not be included in Operating Expenses, and shall
instead be separately paid for by Tenant as hereafter provided. In addition to
the Monthly Rent, Additional Rent, and other charges payable under the Lease for
the Premises, commencing on the relevant Commencement Date for each portion of
the Premises and for the balance of the Lease term, Tenant shall pay for all
electricity supplied to the Premises as measured by electrical submeters
dedicated to the Premises (the “Submetering Equipment”). Landlord shall operate,
maintain and repair the Submetering Equipment throughout the term of the Lease
at its sole cost and expense. The data from all Submetering Equipment readings
documenting Tenant’s electrical use shall be shared on a monthly basis with
Tenant. Tenant shall pay Landlord for all electricity supplied to the Premises,
as rent on a monthly basis, within thirty (30) days after Landlord’s delivery of
an invoice and reasonable supporting documentation to Tenant. The electricity
shall be billed to and paid by Tenant at Landlord’s actual cost thereof
(calculated at the average rate per kilowatt hour charged to landlord for
electricity supplied to the Building). The parties acknowledge that the
electricity paid for by Tenant pursuant to this Paragraph does not include
electricity required to supply basic HVAC Service to the Premises pursuant to
Paragraph 17a(ii) of the Lease, and the cost thereof shall be included in
Operating Expenses.

8. Use of Premises; Compliance with Law.

a. Use of Premises. The Premises shall be used solely for general office
purposes for the business of Tenant as described in Paragraph 2.g. above and for
no other use or purpose.

Tenant shall not do or suffer or knowingly permit Tenant’s Parties (as defined
below) to do anything in or about the Premises or the Real Property, nor bring
or keep anything therein, which would in any way subject Landlord, Landlord’s
agents or the holder of any Superior Interest (as defined in Paragraph 21) to
any liability, increase the premium rate of or decrease in the coverage of any
fire, casualty, liability, rent or other insurance relating to the Real Property
or any of the contents of the Building, or cause a cancellation of, or give rise
to any defense by the insurer to any claim under, or conflict with, any policies
for such insurance. If any act or omission of Tenant results in any such
increase in premium rates, Tenant shall pay to Landlord upon demand the amount
of such increase. Tenant shall not do or suffer or permit anything to be done in
or about the Premises or the Real Property which will materially obstruct or
interfere with the rights of other tenants or occupants of the Building or
injure them, or use or suffer or permit the Premises to be used for any unlawful
purpose or other purpose in violation of Paragraph 8.a., nor shall Tenant cause,
maintain, suffer or permit any nuisance in, on or about the Premises or the Real
Property. Without limiting the foregoing, no loudspeakers or other similar
device which can be heard outside the Premises shall, without the prior written
approval of Landlord, be used in or about the Premises. Tenant shall not commit
or suffer to be committed any waste in, to or about the

 

13



--------------------------------------------------------------------------------

Premises. Landlord may from time to time conduct fire and life safety training
for tenants of the Building, including evacuation drills and similar procedures.
Tenant agrees to participate in such activities as reasonably requested by
Landlord.

Tenant agrees not to employ any person, entity or contractor for any work in the
Premises (including moving Tenant’s equipment and furnishings in, out or around
the Premises) whose presence may give rise to a labor or other disturbance in
the Building and, if necessary to prevent such a disturbance in a particular
situation, Landlord may require Tenant to employ union labor for the work.

b. Compliance with Law. Tenant shall not do or knowingly permit Tenant’s Parties
to do in or about the Premises which will in any way conflict with any Legal
Requirement (as defined in Paragraph 7.a.(16) above) now in force or which may
hereafter be enacted. Tenant, at its sole cost and expense, shall promptly
comply with all such present and future Legal Requirements relating to Tenant’s
particular use of the Premises (as opposed to Tenant’s use of the Premises for
general office purposes in a normal and customary manner), and shall perform all
work to the Premises or other portions of the Real Property required to effect
such compliance. Notwithstanding the foregoing, however, Tenant shall not be
required to perform any changes to the Premises or other portions of the Real
Property unless such changes are related to or affected or triggered by
(i) Tenant’s Alterations (as defined in Paragraph 9 below) (ii) Tenant’s
particular use of the Premises (as opposed to Tenant’s use of the Premises for
general office purposes in a normal and customary manner), (iii) Tenant’s
particular employees or employment practices, or (iv) the construction of the
Initial Alterations. The judgment of any court of competent jurisdiction or the
admission of Tenant in an action against Tenant, whether or not Landlord is a
party thereto, that Tenant has violated any Legal Requirement shall be
conclusive of that fact as between Landlord and Tenant. Tenant shall as soon as
reasonably practicable furnish Landlord with any notices received from any
insurance company or governmental agency or inspection bureau regarding any
unsafe or unlawful conditions within the Premises or the violation of any Legal
Requirement.

c. Hazardous Materials. Tenant shall not cause or knowingly permit the storage,
use, generation, release, handling or disposal (collectively, “Handling”) of any
Hazardous Materials (as defined below), in, on, or about the Premises or the
Real Property by Tenant or any agents, employees, contractors, licensees,
subtenants, customers, guests or invitees of Tenant (collectively with Tenant,
“Tenant Parties”), except that Tenant shall be permitted to use normal
quantities of office supplies or products (such as copier fluids or cleaning
supplies) customarily used in the conduct of general business office activities
(“Common Office Chemicals”), provided that the Handling of such Common Office
Chemicals shall comply at all times with all Legal Requirements, including
Hazardous Materials Laws (as defined below). Notwithstanding anything to the
contrary contained herein, however, in no event shall Tenant permit any usage of
Common Office Chemicals in a manner that may cause the Premises or the Real
Property to be contaminated by any Hazardous Materials or in violation of any
Hazardous Materials Laws. Tenant shall immediately advise Landlord in writing of
(a) any and all enforcement, cleanup, remedial, removal, or other governmental
or regulatory actions instituted, completed, or threatened pursuant to any
Hazardous Materials Laws relating to any Hazardous Materials affecting the
Premises; and (b) all claims made or threatened in writing by any third party
against Tenant, Landlord, the Premises or the Real Property relating to damage,
contribution, cost recovery, compensation, loss, or injury resulting from any
Hazardous Materials on or about the Premises. Without Landlord’s prior written
consent, Tenant shall not take any remedial action or enter into any agreements
or settlements in response to the presence of any Hazardous Materials in, on, or
about the Premises. Tenant shall be solely responsible for and shall indemnify,
defend and hold Landlord and all other Indemnitees (as defined in Paragraph
14.b. below), harmless from and against all Claims (as defined in Paragraph
14.b. below), arising out of or in connection with, or otherwise relating to
(i) any Handling of

 

14



--------------------------------------------------------------------------------

Hazardous Materials by any Tenant Party in violation of this Paragraph 8.c. or
Tenant’s breach of any other obligations under this Lease with respect to
Hazardous Materials, or (ii) any removal, cleanup, or restoration work and
materials necessary to return the Real Property or any other property of
whatever nature located on the Real Property to their condition existing prior
to the Handling of Hazardous Materials in, on or about the Premises by any
Tenant Party in violation of this Paragraph 8.c. Tenant’s obligations under this
paragraph shall survive the expiration or other termination of this Lease. For
purposes of this Lease, “Hazardous Materials” means any explosive, radioactive
materials, hazardous wastes, or hazardous substances, including without
limitation asbestos containing materials, PCB’s, CFC’s, or substances defined as
“hazardous substances” in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended, 42 U.S.C. Section 9601-9657; the
Hazardous Materials Transportation Act of 1975, 49 U.S.C. Section 1801-1812; the
Resource Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901-6987; or
any other Legal Requirement regulating, relating to, or imposing liability or
standards of conduct concerning any such materials or substances now or at any
time hereafter in effect (collectively, “Hazardous Materials Laws”).

d. Applicability of Paragraph. The provisions of this Paragraph 8 are for the
benefit of Landlord, the holder of any Superior Interest (as defined in
Paragraph 21 below), and the other Indemnitees only and are not nor shall they
be construed to be for the benefit of any tenant or occupant of the Building.

9. Alterations and Restoration.

a. Tenant shall not make or permit to be made any alterations, modifications,
additions, decorations or improvements to the Premises, or any other work
whatsoever that would directly or indirectly involve the penetration or removal
(whether permanent or temporary) of, or require access through, in, under, or
above any floor, wall or ceiling, or surface or covering thereof in the Premises
(collectively, “Alterations”), except as expressly provided in this Paragraph 9.
If Tenant desires any Alteration, including the Initial Alterations, Tenant must
obtain Landlord’s prior written approval of such Alteration, which approval
shall not be unreasonably withheld, conditioned or delayed. With respect to the
Initial Alterations, Landlord shall respond to a written request for consent,
delivered by Tenant together with reasonably complete documentation as to the
scope and design of the Initial Alterations, within ten (10) Business Days;
provided, however, that if Landlord shall fail to respond within such ten
(10) Business Day period, Tenant shall so notify Landlord and if Landlord shall
then fail to deliver a response to Tenant within three (3) Business Days of
Landlord’s receipt of Tenant’s second notice, the Initial Alterations described
in Tenant’s written request for consent shall be deemed approved. For all other
Alterations, the process described in the preceding sentence shall apply,
however the time periods shall be fifteen (15) Business Days and seven
(7) Business Days, respectively.

All Alterations shall be made at Tenant’s sole cost and expense (including the
expense of complying with all present and future Legal Requirements, including
those regarding asbestos, if applicable, and any other work required to be
performed in other areas within or outside the Premises directly arising out of
the Alterations), subject to Landlord’s payment of the Landlord’s Allowance with
respect to the Initial Alterations. Tenant shall either (i) arrange for Landlord
to perform the work on terms and conditions acceptable to Landlord and Tenant,
each in its sole discretion or (ii) bid the project out to contractors approved
by Landlord in writing in advance (which approval shall not be unreasonably
withheld, conditioned or delayed). Tenant shall provide Landlord with a copy of
the information submitted to bidders at such time as the bidders receive their
copy. Regardless of the contractors who perform the work pursuant to the above,
Tenant shall pay Landlord on demand prior to or during the course of such
construction amount (the “Alteration Operations Fee”) equal to three percent
(3%) of the

 

15



--------------------------------------------------------------------------------

total cost of the Alteration (and for purposes of calculating the Alteration
Operations Fee, such cost shall include architectural and engineering fees, but
shall not include permit fees) as compensation to Landlord for Landlord’s
internal review of Tenant’s plans and general oversight of the construction
(which oversight shall be solely for the benefit of Landlord and shall in no
event be a substitute for Tenant’s obligation to retain such project management
or other services as shall be necessary to ensure that the work is performed
properly and in accordance with the requirements of this Lease). Landlord and
Tenant confirm that no Alteration Operations Fee shall be payable with respect
to the Initial Alterations in recognition of Tenant’s obligation to pay the
Construction Management Fee as provided herein. Tenant shall also reimburse
Landlord for Landlord’s expenses such as for electrical energy consumed in
connection with the work, freight elevator operation, additional cleaning
expenses, additional security services, fees and charges paid to third party
architects, engineers and other consultants for review of the work and the plans
and specifications with respect thereto and to monitor contractor compliance
with Building construction requirements, and for other miscellaneous costs
incurred by Landlord as result of the construction of Alterations, including the
Initial Alterations.

All such work shall be performed diligently and in a first-class workmanlike
manner and in accordance with plans and specifications approved by Landlord, and
shall comply with all Legal Requirements and Landlord’s construction standards,
procedures, conditions and requirements for the Building as in effect from time
to time (including Landlord’s requirements relating to insurance and contractor
qualifications) and provided in writing to Tenant upon request to Landlord. In
no event shall Tenant employ any person, entity or contractor to perform work in
the Premises whose presence may give rise to a labor or other disturbance in the
Building. Any Alterations, including, without limitation, moveable partitions
that are affixed to the Premises (but excluding moveable, free standing
partitions) and all carpeting, shall at once become part of the Building and the
property of Landlord. Tenant shall give Landlord not less than five (5) days
prior written notice of the date the construction of the Alteration is to
commence. Landlord may post and record an appropriate notice of
nonresponsibility with respect to any Alteration and Tenant shall maintain any
such notices posted by Landlord in or on the Premises.

b. At Landlord’s sole election, (which Landlord shall confirm to Tenant in
writing upon request from Tenant at the time of Landlord’s consent to the
relevant Alterations or within fifteen (15) days following other written request
from Tenant), any or all Alterations made for or by Tenant shall be removed by
Tenant from the Premises at the expiration or sooner termination of this Lease
and the Premises shall otherwise be delivered to Landlord in good condition and
repair, ordinary wear and tear excepted. If Landlord does not elect to require
removal of all or any portion of the Alterations, Tenant shall have no right or
obligation to remove all or any portion of any Alterations made during the term
of this Lease (including, without limitation, the Initial Alterations). Any
required removal of the Alterations and the restoration of the Premises to good
condition and repair, ordinary wear and tear excepted, shall be performed by a
general contractor selected by Tenant and reasonably approved by Landlord, in
which event Tenant shall pay the general contractor’s fees and costs in
connection with such work. Any separate work letter or other agreement which is
hereafter entered into between Landlord and Tenant pertaining to Alterations
shall be deemed to automatically incorporate the terms of this Lease without the
necessity for further reference thereto.

10. Repair

a. By taking possession of the Premises, Tenant agrees that the Premises are in
the condition required under this Lease, subject to completion of Landlord’s
Code Compliance Work as required under Paragraph 4.a. Tenant, at Tenant’s sole
cost and expense, shall keep the Premises and every part thereof (including the
interior walls and ceilings of the Premises, those portions of the

 

16



--------------------------------------------------------------------------------

Building systems located within and exclusively serving the Premises, and
improvements and Alterations) in good condition and repair. Tenant waives all
rights to make repairs at the expense of Landlord as provided by any Legal
Requirement now or hereafter in effect. It is specifically understood and agreed
that, except as specifically set forth in this Lease, Landlord has no obligation
and has made no promises to alter, remodel, improve, repair, decorate or paint
the Premises or any part thereof, and that no representations respecting the
condition of the Premises or the Building have been made by Landlord to Tenant.
Tenant hereby waives the provisions of California Civil Code Sections 1932(1),
1941 and 1942 and of any similar Legal Requirement now or hereafter in effect.

b. Except as specifically provided in the immediately preceding paragraph,
Landlord, subject to reimbursement through Operating Expenses permitted under
this Lease, shall keep any and all portions of the Real Property and every part
thereof, in good condition and repair.

11. Abandonment.

Tenant shall not abandon the Premises or any part thereof at any time during the
term hereof without fulfilling its other obligations under this Lease (including
as set forth in Paragraph 10). Abandonment by Tenant of the Premises without
Tenant fulfilling its other obligations under this Lease shall constitute an
Event of Default hereunder regardless of whether Tenant continues to pay Monthly
Rent and Additional Rent under this Lease. Upon the expiration or earlier
termination of this Lease, or if Tenant surrenders all or any part of the
Premises or is dispossessed of the Premises by process of law, or otherwise, any
movable furniture, equipment, trade fixtures, or other personal property
belonging to Tenant and left on the Premises for five (5) Business Days
following receipt by Tenant of notice of same from Landlord shall at the option
of Landlord be deemed to be abandoned and, whether or not the property is deemed
abandoned, Landlord shall have the right to remove such property from the
Premises and charge Tenant for the removal and any restoration of the Premises
as provided in Paragraph 9. Landlord may charge Tenant for the storage of
Tenant’s property left on the Premises at such rates as Landlord may from time
to time reasonably determine, or, Landlord may, at its option, store Tenant’s
property in a public warehouse at Tenant’s expense. Notwithstanding the
foregoing, neither the provisions of this Paragraph 11 nor any other provision
of this Lease shall impose upon Landlord any obligation to care for or preserve
any of Tenant’s property left upon the Premises, and Tenant hereby waives and
releases Landlord from any claim or liability in connection with the removal of
such property from the Premises and the storage thereof and specifically waives
the provisions of California Civil Code Section 1542 with respect to such
release. Landlord’s action or inaction with regard to the provisions of this
Paragraph 11 shall not be construed as a waiver of Landlord’s right to require
Tenant to remove its property, restore any damage to the Premises and the
Building caused by such removal, and make any restoration required pursuant to
Paragraph 9 above.

12. Liens.

Tenant shall not permit any mechanic’s, materialman’s or other liens arising out
of work performed at the Premises by or on behalf of Tenant (other than work
performed by Landlord for the benefit of Tenant) to be filed against the fee of
the Real Property nor against Tenant’s interest in the Premises. At least
ten (10) days prior to and during the performance of any such work by Tenant, as
to which Tenant shall have provided no less than twenty (20) days’ prior written
notice to Landlord, Landlord shall have the right to post and keep posted on the
Premises any notices which it deems necessary for protection from such liens. If
any such liens are filed and are not removed or stayed within ten (10) Business
Days’ following written notice to Tenant, Landlord without waiving its rights
based on such breach by Tenant and without releasing Tenant from any obligations
hereunder, pay and satisfy the

 

17



--------------------------------------------------------------------------------

same and in such event the sums so paid by Landlord shall be due and payable by
Tenant immediately without notice or demand, with interest from the date paid by
Landlord through the date Tenant pays Landlord, at the Interest Rate. Tenant
agrees to indemnify, defend and hold Landlord and the other Indemnitees (as
defined in Paragraph 14.b. below) harmless from and against any Claims (as
defined in Paragraph 14.b. below) for mechanics’, materialmen’s or other liens
in connection with any Alterations, repairs or any work performed, materials
furnished or obligations incurred by or for Tenant (other than by Landlord for
the benefit of Tenant).

13. Assignment and Subletting.

a. Landlord’s Consent. Landlord’s and Tenant’s agreement with regard to Tenant’s
right to transfer all or part of its interest in the Premises is as expressly
set forth in this Paragraph 13. Tenant agrees that, except upon Landlord’s prior
written consent, which consent shall not (subject to Landlord’s rights under
Paragraph 13.d. below) be unreasonably withheld, conditioned or delayed, neither
this Lease nor all or any part of the leasehold interest created hereby shall,
directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, be assigned, mortgaged, pledged, encumbered or otherwise transferred
by Tenant or Tenant’s legal representatives or successors in interest
(collectively, an “assignment”) and neither the Premises nor any part thereof
shall be sublet or be used or occupied for any purpose by anyone other than
Tenant (collectively, a “sublease”); provided that an assignment or sublease may
occur in a Permitted Transfer (as defined below) without Landlord’s consent but
otherwise in compliance with the terms of this Paragraph 13. Any assignment or
subletting without Landlord’s prior written consent, except for subleases
pursuant to a Permitted Transfer, shall, at Landlord’s option, be void and shall
constitute an Event of Default entitling Landlord to terminate this Lease and to
exercise all other remedies available to Landlord under this Lease and at law.

The parties hereto agree and acknowledge that, among other circumstances for
which Landlord may reasonably withhold its consent to an assignment or sublease,
it shall be reasonable for Landlord to withhold its consent where: (i) the
assignment or subletting would materially increase the operating costs for the
Building or the burden on the Building services, or materially increase the foot
traffic to/from the Premises, elevator usage or security concerns in the
Building, (ii) the space will be used for a school or training facility, an
entertainment, sports or recreation facility, retail sales to the public (unless
Tenant’s permitted use is retail sales), a personnel or employment agency, an
office or facility of any governmental or quasi-governmental agency or
authority, a place of public assembly (including without limitation a meeting
center, theater or public forum), any use by a foreign government or
quasi-governmental agency or authority (including without limitation an embassy
or consulate or similar office), or a facility for the provision of social,
welfare or clinical health services or sleeping accommodations (whether
temporary, daytime or overnight); (iii) the proposed assignee or subtenant is a
current tenant of the Building or has been in negotiations with Landlord as a
prospective tenant of the Building during the six (6) months preceding Tenant’s
request for Landlord’s consent; (iv) the creditworthiness of a proposed assignee
or subtenant is not substantially similar to the then current creditworthiness
of Tenant; (v) Landlord determines that the character of the business that would
be conducted by the proposed assignee or subtenant at the Premises, or the
manner of conducting such business, would be materially inconsistent with the
character of the Building as a first-class office building; (vi) the proposed
assignee or subtenant is an entity or a parent, wholly-owned subsidiary or
affiliate of an entity with whom Landlord or Landlord’s parent entity,
wholly-owned subsidiary or affiliate is then currently in litigation; (vii) the
assignment or subletting conflicts with any exclusive uses granted to other
tenants of the Real Property prior to Tenant’s request for Landlord’s consent,
or with the terms of

 

18



--------------------------------------------------------------------------------

any easement, covenant, condition or restriction, or other agreement affecting
the Real Property and entered into prior to Tenant’s request for Landlord’s
consent; or (viii) the assignment or subletting would involve a change in use
from that expressly permitted under this Lease. Landlord’s foregoing rights and
options shall continue throughout the entire term of this Lease.

For purposes of this Paragraph 13 (but subject to assignments and subleases that
are Permitted Transfers), the following events shall be deemed an assignment or
sublease, as appropriate: (i) the issuance of equity interests (whether stock,
partnership interests or otherwise) in Tenant or any entity controlling Tenant
to any person or group of related persons, in a single transaction or a series
of related or unrelated transactions, such that, following such issuance, such
person or group (who did not previously have Control (as defined below)) shall
have Control of Tenant, except that the offering or transfer of outstanding
capital stock through the “over-the-counter” market or any recognized national
or international securities exchange, shall not be included in determining
whether Control has been transferred; (ii) a transfer of Control of Tenant or
any entity controlling Tenant in a single transaction or a series of related or
unrelated transactions (including, without limitation, by consolidation, merger,
acquisition or reorganization), except that the offering or transfer of
outstanding capital stock or other listed equity interests by persons or parties
other than “insiders” within the meaning of the Securities and Exchange Act of
1934, as amended, through the “over-the-counter” market or any recognized
national or international securities exchange, shall not be included in
determining whether Control has been transferred; (iii) a reduction of Tenant’s
assets to the point that this Lease is substantially Tenant’s only asset; or
(iv) the agreement by a third party to assume, take over, or reimburse Tenant
for any or all of Tenant’s obligations under this Lease in order to induce
Tenant to lease space with such third party. “Control” shall mean direct or
indirect ownership of fifty percent (50%) or more of all of the voting stock of
a corporation or fifty percent (50%) or more of the legal or equitable interest
in any other business entity, or the power to direct the operations of any
entity (by equity ownership, contract or otherwise).

Notwithstanding any provision to the contrary, Landlord’s consent shall not be
required with respect to (a) any assignment or sublease of all of any part of
the Premises to a direct or indirect parent, subsidiary, affiliate or similarly
related entity; (b) a merger, acquisition, reorganization or consolidation
involving Tenant or any direct or indirect parent or affiliate of Tenant
regardless of whether Tenant or such parent or affiliate is the surviving
entity; (c) any assignment or sublease in connection with the sale of all or
substantially all of the assets of Tenant; or (d) a Permitted Change of Control,
provided the following conditions are met: (x) such merger, consolidation, or
transfer of assets is not principally for the purpose of transferring Tenant’s
leasehold estate, (y) such merger, consolidation, or transfer of assets does not
adversely affect the legal existence of the Tenant hereunder, or if such entity
ceases to exist after such merger or consolidation, then the assignee has
assumed all obligations of Tenant under the Lease including those arising prior
to the date of such merger or consolidation, and (z) such merger, consolidation,
or transfer of assets of Tenant does not reduce the tangible net worth of Tenant
after giving effect to such transfer (each, a “Permitted Transfer” and the party
or entity involved, a “Permitted Transferee”). In no circumstance shall a
Permitted Transferee have financial standing or creditworthiness less than that
of Tenant. For purposes hereof, the term “Permitted Change of Control” shall
mean the sale, transfer, assignment, pledge, encumbrance or hypothecation,
directly or indirectly, of (i) the stock, partnership interests, limited
liability company interests or other equity interests in Tenant or any direct or
indirect parent of Tenant or (ii) any controlling interest in Tenant or any
direct or indirect parent of Tenant. Tenant hereby agrees to give Landlord
written notice thirty (30) days prior to any Permitted Transfer along with any
documentation reasonably requested by Landlord related to the required
conditions as provided above, and a copy of all assignment or sublease
documentation entered into between Tenant and any Permitted Transferee with
respect to an assignment of this Lease or a sublease of the Premises or any
portion thereof.

 

19



--------------------------------------------------------------------------------

If this Lease is assigned, whether or not in violation of the terms of this
Lease, Landlord may collect rent from the assignee. If the Premises or any part
thereof is sublet, whether or not in violation of this Lease, Landlord may, upon
an Event of Default by Tenant hereunder, collect rent from the subtenant. In
either event, Landlord shall apply the amount collected from the assignee or
subtenant to Tenant’s monetary obligations hereunder.

The consent by Landlord to an assignment or subletting hereunder shall not
relieve Tenant or any assignee or subtenant from obtaining Landlord’s express
prior written consent to any other or further assignment or subletting. In no
event shall any subtenant be permitted to assign its sublease or to further
sublet all or any portion of its subleased premises without Landlord’s prior
written consent, which consent may be withheld by Landlord it its sole and
absolute discretion. Neither an assignment or subletting, whether in connection
with a Permitted Transfer or otherwise, nor the collection of rent by Landlord
from any person other than Tenant, nor the application of any such rent as
provided in this Paragraph 13.a. shall be deemed a waiver of any of the
provisions of this Paragraph 13.a. or release Tenant from its obligation to
comply with the provisions of this Lease and Tenant shall remain fully and
primarily liable for all of Tenant’s obligations under this Lease. If Landlord
approves of an assignment or subletting hereunder and this Lease contains any
renewal options, expansion options, rights of first refusal, rights of first
negotiation or any other rights or options pertaining to additional space in the
Building, such rights and/or options shall not run to the subtenant or assignee,
it being agreed by the parties hereto that any such rights and options are
personal to the Tenant originally named herein and may not be transferred.
Notwithstanding the foregoing, in the case of a Permitted Transfer, such rights
and/or options may be exercised by a Permitted Transferee so long as Tenant or a
Permitted Transferee remains in actual physical possession and occupancy of
fifty percent (50%) or more of the Premises at the time such rights and/or
options are to be exercised.

b. Processing Expenses. Tenant shall pay to Landlord, as Landlord’s cost of
processing each proposed assignment or subletting, including Permitted
Transfers, an amount equal to the sum of (i) Landlord’s reasonable attorneys’
and other professional fees, plus (ii) the sum of One Thousand Dollars
($1,000.00) for the cost of Landlord’s administrative, accounting and clerical
time (collectively, “Processing Costs”) and the amount of all direct and
indirect costs and expenses incurred by Landlord arising from the assignee or
sublessee taking occupancy of the subject space (including, without limitation,
costs of freight elevator operation for moving of furnishings and trade
fixtures, security service, janitorial and cleaning service, and rubbish removal
service). Notwithstanding anything to the contrary herein, Landlord shall not be
required to process any request for Landlord’s consent to an assignment or
subletting or review any documentation submitted with respect to a Permitted
Transfer until Tenant has paid to Landlord the amount of Landlord’s estimate of
the Processing Costs and all other direct and indirect costs and expenses of
Landlord and its agents arising from the assignee or subtenant taking occupancy.

c. Consideration to Landlord. In the event of any assignment or sublease (but
not Permitted Transfers, to which the provisions of this Paragraph 13.c. shall
not apply), whether or not requiring Landlord’s consent, Landlord shall be
entitled to receive, as additional rent hereunder, fifty percent (50%) of any
consideration paid by the assignee for the assignment or subtenant for the
sublease plus fifty percent (50%) of the excess of the amount of rent paid for
the assigned or sublet space by the assignee or subtenant over the amount of
Monthly Rent under Paragraph 5 above and Additional Rent under Paragraph 7 above
attributable to the assigned or sublet space for the corresponding month, less
brokerage and leasing commissions, the costs of tenant improvements and other
reasonable costs incurred by Tenant in connection with the relevant assignment
or sublease (the “Transfer Costs”). To effect the foregoing, Tenant shall deduct
from the monthly amounts received by Tenant from the assignee or

 

20



--------------------------------------------------------------------------------

subtenant as rent or consideration, the Monthly Rent and Additional Rent payable
by Tenant to Landlord for the subject space and the Transfer Costs (to the
extent not previously deducted from the consideration paid by the assignee or
subtenant for the assignment or sublease), and fifty percent (50%) of the then
remaining sum shall be paid promptly to Landlord. If there is more than one
sublease under this Lease, the amounts (if any) to be paid by Tenant to Landlord
pursuant to this Paragraph 13.c., shall be separately calculated for each
sublease and amounts due Landlord with regard to any one sublease may not be
offset against rental and other consideration pertaining to or due under any
other sublease.

d. Procedures. Except with respect to Permitted Transfers (to which this
Paragraph 13.d. shall not apply), if Tenant desires to assign this Lease or any
interest therein or sublet all or part of the Premises, Tenant shall give
Landlord written notice thereof and the terms proposed, together with a current
financial statement of such proposed assignee or subtenant and any other
information reasonably requested by Landlord. Landlord shall have the prior
right and option (to be exercised by written notice to Tenant given within
fifteen (15) Business Days after receipt of Tenant’s notice) (i) to terminate
this Lease in its entirety (in the case of any proposed assignment) or as it
pertains to the portion of the Premises so proposed by Tenant to be sublet (in
the case of any proposed sublet), whereupon Tenant shall be released from any
further obligation or liability under this Lease (in the case of any proposed
assignment) or as it pertains to the portion of the Premises so proposed by
Tenant to be sublet (in the case of any proposed sublet) except to the extent
that such liability, by its terms, survives the expiration or earlier
termination of this Lease; or (ii) to approve or reasonably disapprove the
proposed assignment or sublease. If Landlord fails to exercise any such option
to terminate, this shall not be construed as or constitute a waiver of any of
the provisions of Paragraphs 13.a., b., c. or d. herein. If Landlord exercises
any option to terminate, any costs of demising the portion of the Premises
affected by such subleasing or termination shall be borne by Landlord. In
addition, subject to the provisions of Paragraph 13.c., Landlord shall have no
liability for any real estate brokerage commission(s) or with respect to any of
the costs and expenses that Tenant may have incurred in connection with its
proposed assignment or subletting, and Tenant agrees to indemnify, defend and
hold Landlord and all other Indemnitees harmless from and against any and all
Claims (as defined in Paragraph 13.b. below), including, without limitation,
claims for commissions, arising from such proposed assignment or subletting.
Landlord’s foregoing rights and options shall continue throughout the entire
term of this Lease.

e. Documentation. No permitted assignment or subletting by Tenant shall be
effective until there has been delivered to Landlord a fully executed
counterpart of the assignment or sublease which expressly provides that (i) the
assignee or subtenant may not further assign this Lease or the sublease, as
applicable, or sublet the Premises or any portion thereof, without Landlord’s
prior written consent (which, in the case of a further assignment proposed by an
assignee of this Lease, shall be pursuant to the terms of this Paragraph 13 and
subject to Landlord’s rights under the provisions of this Paragraph 13, and in
the case of a subtenant’s assignment of its sublease or further subletting of
its subleased premises or any portion thereof, may be withheld in Landlord’s
sole and absolute discretion), (ii) the assignee or subtenant will comply with
all of the provisions of this Lease (to the extent applicable to the sublet
space, in the case of a sublease), and Landlord may enforce the Lease provisions
directly against such assignee or subtenant, (iii) in the case of an assignment,
the assignee assumes all of Tenant’s obligations under this Lease arising on or
after the date of the assignment, and (iv) in the case of a sublease, the
subtenant agrees to be and remain jointly and severally liable with Tenant for
the payment of rent pertaining to the sublet space in the amount set forth in
the sublease, and for the performance of all of the terms and provisions of this
Lease applicable to the sublet space. Further, each sublease shall contain the
rent prohibition language set forth in Paragraph 13.f. below. In addition to the
foregoing and except with respect to Permitted Transfers, no assignment or
sublease by Tenant shall be effective until there has

 

21



--------------------------------------------------------------------------------

been delivered to Landlord a fully executed counterpart of Landlord’s consent to
assignment or consent to sublease form. The failure or refusal of a subtenant or
assignee to execute any such instrument shall not release or discharge the
subtenant or assignee from its liability as set forth above. No subtenant or
assignee shall be permitted to occupy the Premises or any portion thereof unless
and until such subtenant or assignee provides Landlord with certificates
evidencing that such subtenant or assignee is carrying all insurance coverage
required of such subtenant or assignee under this Lease.

f. Required Rent Prohibition Language. It shall be a condition to the approval
of a sublease hereunder that the sublease include the following language:
“Notwithstanding anything to the contrary in this Sublease: (i) in no event may
any rent under this Sublease be based in whole or in part on the income or
profits derived from the subleased premises, except for percentage rent based on
gross (not net) receipts or sales; (ii) if the holder of a Superior Interest (as
defined in Paragraph 21 of the Master Lease) succeeds to Landlord’s interest in
the Master Lease (“Successor Landlord”) and the Successor Landlord is advised by
its counsel that all or any portion of the rent payable under this Sublease is
or may be deemed to be “unrelated business income” within the meaning of the
Internal Revenue Code or regulations issued thereunder, such Successor Landlord
may, at its option, unilaterally amend the calculation of rent under the
Sublease so that none of the rent payable under the Sublease will constitute
“unrelated business income,” but the amendment will not increase Subtenant’s
payment obligations or other liability under the Sublease or reduce the
Sublessor’s obligations under the Sublease and (iii) upon the Successor
Landlord’s request, Tenant and Subtenant shall execute any document such holder
deems necessary to effect the foregoing amendment to the Sublease.”

g. No Merger. Without limiting any of the provisions of this Paragraph 13, if
Tenant has entered into any subleases of any portion of the Premises, the
voluntary or other surrender of this Lease by Tenant, or a mutual cancellation
by Landlord and Tenant, shall not work a merger, and shall terminate all or any
existing subleases or subtenancies unless otherwise mutually agreed by Landlord
and Tenant in their respective sole and absolute discretion.

14. Indemnification.

a. Landlord and the holders of any Superior Interests (as defined in Paragraph
21 below) shall not be liable to Tenant and Tenant hereby waives all claims
against such parties for any loss, injury or other damage to person or property
in or about the Premises or the Real Property from any cause whatsoever,
including without limitation, water leakage of any character from the roof,
walls, basement, fire sprinklers, appliances, air conditioning, plumbing or
other portion of the Premises or the Real Property, or gas, fire, explosion,
falling plaster, steam, electricity, or any malfunction within the Premises or
the Real Property, or acts of other tenants of the Building; provided, however,
that the foregoing waiver shall be inapplicable to any loss, injury or damage to
the extent resulting directly from Landlord’s gross negligence or willful
misconduct in connection with Landlord’s performance of its obligations under
this Lease. Tenant acknowledges that from time to time throughout the term of
this Lease, construction work may be performed in and about the Building and the
Real Property by Landlord, contractors of Landlord, or other tenants or their
contractors, and that such construction work may result in noise and disruption
to Tenant’s business. In addition to and without limiting the foregoing waiver
or any other provision of this Lease, so long as any and all such construction
activity is undertaken in a manner that minimizes (to the extent reasonably
practicable) noise or disruption to Tenant’s business or operations in, on our
about the Premises (including, without limitation, access to and from the
Premises), Tenant agrees that Landlord shall not be liable for, and Tenant
expressly waives and releases Landlord and the other Indemnitees (as defined in
Paragraph 14.b. below), including without limitation, any and all consequential
damages or interruption or loss of business, income or profits, or claims of
actual or constructive eviction or for abatement of rental, arising or alleged
to be arising as a result of any such construction activity.

 

22



--------------------------------------------------------------------------------

b. Tenant shall hold Landlord and the holders of any Superior Interest , and the
constituent shareholders, partners or other owners thereof, and all of their
agents, contractors, servants, officers, directors, employees and licensees
(collectively with Landlord, the “Indemnitees”) harmless from and indemnify the
Indemnitees against any and all claims, liabilities, damages, costs and
expenses, including reasonable attorneys’ fees and costs incurred in defending
against the same (collectively, “Claims”), to the extent arising from (a) the
acts or omissions of Tenant or any other Tenant Parties (as defined in Paragraph
8.c. above) in, on or about the Real Property, or (b) any construction or other
work undertaken by or on behalf of Tenant (but not undertaken by Landlord on
behalf of Tenant) in, on or about the Premises, whether prior to or during the
term of this Lease, or (c) any breach or Event of Default under this Lease by
Tenant, or (d) any accident, injury or damage, howsoever and by whomsoever
caused, to any person or property, occurring in, on or about the Premises;
except to the extent such Claims are caused directly by (i) the gross negligence
or willful misconduct of Landlord or its authorized representatives in
connection with Landlord’s performance of its obligations under this Lease. In
case any action or proceeding be brought against any of the Indemnitees by
reason of any such Claim, Tenant, upon notice from Landlord, covenants to resist
and defend at Tenant’s sole expense such action or proceeding by counsel
reasonably satisfactory to Landlord. The provisions of this Paragraph 14.b.
shall survive the expiration or earlier termination of this Lease with respect
to any injury, illness, death or damage occurring prior to such expiration or
termination.

c. Landlord shall hold Tenant and its agents, employees, contractors, licensees,
subtenants and servants (collectively with Tenant, the “Tenant Indemnitees”)
harmless from and indemnify the Tenant Indemnitees against any and all Claims,
to the extent arising from any injury or death of any person occurring in the
common areas of the Building, except to the extent such Claims arise from the
negligence or willful misconduct of Tenant or any Tenant Party. In case any
action or proceeding be brought against any of the Tenant Indemnitees by reason
of any such Claim, Landlord, upon notice from Tenant, covenants to resist and
defend at Landlord’s sole expense such action or proceeding by counsel
reasonably satisfactory to Landlord. The provisions of this Paragraph 14.c.
shall survive the expiration or earlier termination of this Lease with respect
to any injury or death occurring prior to such expiration or earlier
termination.

15. Insurance.

a. Tenant’s Insurance. Tenant shall, at Tenant’s expense, maintain during the
term of this Lease (and, if Tenant occupies or conducts activities in or about
the Premises prior to or after the term hereof, then also during such pre-term
or post-term period): (i) commercial general liability insurance including
contractual liability coverage, with minimum coverages of Three Million Dollars
($3,000,000.00) per occurrence combined single limit for bodily injury and
property damage, One Million Dollars ($1,000,000.00) for products-completed
operations coverage, One Hundred Thousand Dollars ($100,000.00) fire legal
liability, One Million Dollars ($1,000,000.00) for personal and advertising
injury (which coverage shall not be subject to the contractual liability
exclusion), with a Five Million Dollars ($5,000,000.00) general aggregate limit,
for injuries to, or illness or death of, persons and damage to property
occurring in or about the Premises or otherwise resulting from Tenant’s
operations in the Building, (ii) property insurance protecting Tenant against
loss or damage by fire and such other risks as are insurable under
then-available standard forms of “special form” (previously known as “all risk”)
insurance policies (excluding earthquake and flood but including water damage),
covering Tenant’s personal property and trade fixtures in or about the Premises
or the Real Property, and any improvements

 

23



--------------------------------------------------------------------------------

and/or Alterations made by or on behalf of Tenant in the Premises, for the full
replacement value thereof without deduction for depreciation; (iii) workers’
compensation insurance in statutory limits; (iv) at least three months’ coverage
for loss of business income and continuing expenses, providing protection
against any peril included within the classification “special form” insurance,
excluding earthquake and flood but including water damage; and (v) if Tenant
operates owned, leased or non-owned vehicles on the Real Property, comprehensive
automobile liability insurance with a minimum coverage of One Million Dollars
($1,000,000.00) per occurrence, combined single limit. The above described
policies shall protect Tenant, as named insured, and, except for Tenant’s
property insurance described in clause (ii) above and workers’ compensation
insurance described in clause (iii) above, shall protect Landlord, the
Indemnitees, and any other parties reasonably designated by Landlord from time
to time, Landlord’s property manager for the Real Property and the holders of
any Superior Interest, of which Tenant is given at least thirty (30) days’
notice, as additional insureds; shall insure Landlord’s and such other parties’
contingent liability with regard to acts or omissions of Tenant; shall
specifically include all liability assumed by Tenant under this Lease (provided,
however, that such contractual liability coverage shall not limit or be deemed
to satisfy Tenant’s indemnity obligations under this Lease). Landlord reserves
the right to increase the foregoing amount of liability coverage from time to
time (but not more than one (1) time during each five (5) years of the Lease
term) as Landlord reasonably determines is required to adequately protect
Landlord and the other parties required to be additional insureds as set forth
above from the matters insured thereby (provided, however, that Landlord makes
no representation that the limits of liability required hereunder from time to
time shall be adequate to protect Tenant). Tenant will use commercially
reasonable efforts to cause any of its contractors, vendors, movers or other
parties conducting activities in or about or occupying the Premises to obtain
and maintain insurance as reasonably determined by Landlord and provided to
Tenant in writing following Tenant’s request therefor, and as to which Landlord
and such other parties required to be additional insureds as set forth above
shall be additional insureds.

b. Policy Form. Each insurance policy required pursuant to this Paragraph 15
shall be issued by an insurance company licensed in the State of California and
with a general policyholders’ rating of “A-” or better and a financial size
ranking of “Class VIII” or higher in the most recent edition of Best’s Insurance
Guide, and shall include all waiver of subrogation rights endorsements necessary
to effect the provisions of Paragraph 16 below. Each insurance policy required
pursuant to Paragraph 15.a. above, other than Tenant’s workers’ compensation
insurance, shall (i) provide that it may not be cancelled or allowed to lapse
other than for nonpayment unless thirty (30) days’ prior written notice to
Landlord is first given, (ii) provide that no act or omission of Tenant shall
affect or limit the obligations of the insurer with respect to any other
insured, and (iii) provide that the policy and the coverage provided shall be
primary, that Landlord, although an additional insured, shall nevertheless be
entitled to recovery under such policy for any damage to Landlord or the other
Indemnitees by reason of acts or omissions of Tenant or any items for which
Tenant is required to insure as set forth above, and that any coverage carried
by Landlord shall be noncontributory with respect to policies carried by Tenant.
Each such insurance policy or a certificate thereof shall be delivered to
Landlord by Tenant on or before the effective date of such policy and thereafter
Tenant shall deliver to Landlord renewal certificates at within thirty (30) days
of the expiration dates of the expiring policies. If Tenant fails to procure
such insurance or to deliver such certificates, Landlord may after five
(5) days’ written notice provided to Tenant, at its option, procure the same for
Tenant’s account, and the cost thereof shall be paid to Landlord by Tenant upon
demand.

c. No Implication. Nothing in this Paragraph 15 shall be construed as creating
or implying the existence of (i) any ownership by Tenant of any fixtures,
additions, Alterations, or improvements in or to the Premises or (ii) any right
on Tenant’s part to make any addition, Alteration or improvement in or to the
Premises.

 

24



--------------------------------------------------------------------------------

d. Landlord’s Insurance. Landlord shall maintain all risk or special form
property insurance covering the full replacement cost of the Real Property and
commercial general liability insurance applicable to the Real Property,
including contractual liability coverage, with minimum coverages of Three
Million Dollars ($3,000,000.00) per occurrence combined single limit for bodily
injury and property damage, One Million Dollars ($1,000,000.00) for
products-completed operations coverage, One Hundred Thousand Dollars
($100,000.00) fire legal liability, One Million Dollars ($1,000,000.00) for
personal and advertising injury (which coverage shall not be subject to the
contractual liability exclusion), with a Five Million Dollars ($5,000,000.00)
general aggregate limit, for injuries to, or illness or death of, persons and
damage to property occurring in or about the Real Property, subject to customary
deductibles for properties substantially similar to the Real Property. Landlord
may, but is not obligated to, maintain such other insurance and additional
coverages as it may deem reasonably necessary in amounts and with deductibles
customary for properties substantially similar to the Real Property, including
but not limited to, rent loss insurance. The Real Property may be included in a
blanket policy (in which case the cost of such insurance allocable to the Real
Property will be determined by Landlord in its reasonable discretion based upon
the total insurance cost calculations).

16. Mutual Waiver of Subrogation Rights.

Each party hereto hereby releases the other respective party and, in the case of
Tenant as the releasing party, the other Indemnitees and the respective
partners, shareholders, agents, employees, officers, directors and authorized
representatives of such released party, from any claims such releasing party may
have for damage to the Building, the Premises or any of such releasing party’s
fixtures, personal property, improvements and alterations in or about the
Premises, the Building or the Real Property that is caused by or results from
risks insured against under any “special form” insurance policies actually
carried by such releasing party or deemed to be carried by such releasing party;
provided, however, that such waiver shall be limited to the extent of the net
insurance proceeds payable by the relevant insurance company with respect to
such loss or damage (or in the case of deemed coverage, the net proceeds that
would have been payable). For purposes of this Paragraph 16, Tenant shall be
deemed to be carrying any of the insurance policies required pursuant to
Paragraph 15.a. but not actually carried by Tenant, and Landlord shall be deemed
to carry standard fire and extended coverage policies on the Real Property. Each
party hereto shall cause each such fire and extended coverage insurance policy
obtained by it to provide that the insurance company waives all rights of
recovery by way of subrogation against the other respective party and the other
released parties in connection with any matter covered by such policy.

17. Utilities.

a. Basic Services. Landlord shall furnish the following utilities and services
(“Basic Services”) for the Premises: (i) during the hours of 8 A.M. to 6 P.M.
(“Business Hours”) Monday through Friday (except public holidays) (“Business
Days”), electricity for Building standard lighting and power suitable for the
use of the Premises for ordinary general office purposes, (ii) during Business
Hours on Business Days, heat and air conditioning required in Landlord’s
judgment for the comfortable use and occupancy of the Premises for ordinary
general office purposes, (iii) unheated water for the restroom(s) and drinking
fountain(s) in the public areas serving the Premises, (iv) elevator service to
the floor(s) of the Premises by nonattended automatic elevators for general
office pedestrian usage and deliveries to occupants of the Building, and (v) on
Business Days, janitorial services limited to emptying and removal of general
office refuse, light vacuuming as needed and window washing as determined by
Landlord. Notwithstanding the foregoing, however, Tenant may use water, heat,
air conditioning, electric current, elevator and janitorial service in excess of
that provided in Basic Services (“Excess Services,”

 

25



--------------------------------------------------------------------------------

which shall include without limitation any power usage other than through
existing standard 110-volt AC outlets; electricity in excess of the lesser of
that described in clause (i) above or clause (ii) of Paragraph 17.c. below;
electricity and/or water consumed by Tenant in connection with any dedicated or
supplemental heating, ventilating and/or air conditioning, computer power,
telecommunications and/or other special units or systems of Tenant; chilled,
heated or condenser water; or water used for any purpose other than ordinary
drinking and lavatory purposes), provided that the Excess Services desired by
Tenant are reasonably available to Landlord and to the Premises (it being
understood that in no event shall Landlord be obligated to make available to the
Premises more than the pro rata share of the capacity of any Excess Service
available to the Building or the applicable floor of the Building, as the case
may be), and provided further that Tenant complies with the procedures
established by Landlord from time to time for requesting and paying for such
Excess Services and with all other provisions of this Paragraph 17. Landlord
reserves the right to install in the Premises or the Real Property electric
current and/or water meters (including, without limitation, any additional
wiring, conduit or panel required therefor) to measure the electric current or
water consumed by Tenant or to cause the usage to be measured by other
reasonable methods (e.g., by temporary “check” meters or by survey).

b. Payment for Utilities and Services. The cost of Basic Services shall be
included in Operating Expenses. In addition, Tenant shall pay to Landlord upon
demand (i) the cost, at Landlord’s prevailing rate, of any Excess Services used
by Tenant, (ii) the cost of installing, operating, maintaining or repairing any
meter or other device used to measure Tenant’s consumption of utilities,
(iii) the cost of installing, operating, maintaining or repairing any
Temperature Balance Equipment (as defined in Paragraph 17.d. below) for the
Premises and/or any equipment required in connection with any Excess Services
requested by Tenant, and (iv) any cost otherwise incurred by Landlord in keeping
account of or determining any Excess Services used by Tenant. Landlord’s failure
to bill Tenant for any of the foregoing shall not waive Landlord’s right to bill
Tenant for the same at a later time.

c. Utility Connections. Tenant shall not connect or use any apparatus or device
in the Premises (i) using current in excess of 110 volts, or (ii) which would
cause Tenant’s electrical demand load to exceed 1.0 watts per rentable square
foot for overhead lighting or 2.0 watts per rentable square foot for convenience
outlets, or (iii) which would exceed the capacity of the existing panel or
transformer serving the Premises. Tenant shall not connect with electric current
(except through existing outlets in the Premises or such additional outlets as
may be installed in the Premises as part of initial improvements or Alterations
approved by Landlord), or water pipes, any apparatus or device for the purpose
of using electrical current or water.

Landlord will not permit additional coring or channeling of the floor of the
Premises in order to install new electric outlets in the Premises unless
Landlord is satisfied, on the basis of such information to be supplied by Tenant
at Tenant’s expense, that coring and/or channeling of the floor in order to
install such additional outlets will not weaken the structure of the floor.

d. Temperature Balance. If the temperature otherwise maintained in any portion
of the Premises by the heating, air conditioning or ventilation system is
affected as a result of (i) the type or quantity of any lights, machines or
equipment (including without limitation typical office equipment) used by Tenant
in the Premises, (ii) the occupancy of such portion of the Premises by more than
one person per two hundred (200) square feet of rentable area therein, (iii) an
electrical load for lighting or power in excess of the limits specified in
Paragraph 17.c. above, or (iv) any rearrangement of partitioning or other
improvements, then at Tenant’s sole cost, Landlord may install any equipment, or
modify any existing equipment (including the standard air conditioning
equipment) Landlord deems necessary to restore the temperature balance (such new
equipment or modifications to existing equipment

 

26



--------------------------------------------------------------------------------

termed herein “Temperature Balance Equipment”). Tenant agrees to keep closed,
when necessary, draperies and/or window treatments which, because of the sun’s
position, must be closed to provide for the efficient operation of the air
conditioning system, and Tenant agrees to cooperate with Landlord and to abide
by the regulations and requirements which Landlord may prescribe for the proper
functioning and protection of the heating, ventilating and air conditioning
system. Landlord makes no representation to Tenant regarding the adequacy or
fitness of the heating, air conditioning or ventilation equipment in the
Building to maintain temperatures that may be required for, or because of, any
computer or communications rooms, machine rooms, conference rooms or other areas
of high concentration of personnel or electrical usage, or any other uses other
than or in excess of the fractional horsepower normally required for office
equipment, and Landlord shall have no liability for loss or damage suffered by
Tenant or others in connection therewith.

e. Interruption of Services. Landlord’s obligation to provide utilities and
services for the Premises are subject to the Rules and Regulations of the
Building, applicable Legal Requirements (including the rules or actions of the
public utility company furnishing the utility or service), and shutdowns for
maintenance and repairs, for security purposes, or due to strikes, lockouts,
labor disputes, fire or other casualty, acts of God, or other causes beyond the
control of Landlord. In the event of an interruption in, or failure or inability
to provide any service or utility for the Premises for any reason, such
interruption, failure or inability shall not constitute an eviction of Tenant,
constructive or otherwise, or impose upon Landlord any liability whatsoever,
including, but not limited to, liability for consequential damages or loss of
business by Tenant, or, except as specifically provided below, entitle Tenant to
any abatement or offset of Monthly Rent, Additional Rent or any other amounts
due from Tenant under this Lease. Notwithstanding anything contained herein to
the contrary, in the event that such interruption or cessation of utilities
results from Landlord’s grossly negligent or willful act or omission (or the
grossly negligent or willful act or omission of Landlord’s employees, agents or
contractors) and renders the Premises untenantable, inaccessible or unsuitable
for the ordinary conduct of Tenant’s business, then (i) Landlord shall use
commercially reasonable good faith efforts to correct such interruption or
cessation as soon as reasonably possible; (ii) if, despite such commercially
reasonable good faith efforts by Landlord, such interruption or cessation
persists for a period in excess of ten (10) consecutive days and Tenant is not
occupying all of the affected portion of the Premises, then Tenant, as its sole
remedy, shall be entitled to receive an abatement of Monthly Rent and Additional
Rent payable hereunder during the period beginning on the eleventh
(11th) consecutive day of such interruption or cessation; provided, however that
in the event such interruption or cessation is not due to Landlord’s gross
negligence or willful misconduct (or that of Landlord’s employees, agents or
contractors), then such abatement shall only apply to the extent Landlord
collects proceeds under the policy of rental-loss insurance, the cost of which
has been included in Operating Expenses and the proceeds of which are allocable
to the Premises. No abatement of rentals as hereinabove described will apply in
the event such interruption of utilities is the result of any Alterations to the
Premises, or any negligent act or omission of Tenant, its agents, employees or
contractors, or any cause other than the negligent or willful act or omission of
Landlord or its employees, agents or contractors. Tenant hereby waives the
provisions of California Civil Code Section 1932(1) or any other applicable
existing or future Legal Requirement permitting the termination of this Lease
due to such interruption, failure or inability.

f. Governmental Controls. In the event any governmental authority having
jurisdiction over the Real Property or the Building promulgates or revises any
Legal Requirement or building, fire or other code or imposes mandatory or
voluntary controls or guidelines on Landlord or the Real Property or the
Building relating to the use or conservation of energy or utilities or the
reduction of automobile or other emissions (collectively, “Controls”) or in the
event Landlord is required or elects to make alterations to the Real Property or
the Building in order to comply with such mandatory or

 

27



--------------------------------------------------------------------------------

voluntary Controls, Landlord may, in its sole discretion, comply with such
Controls or make such alterations to the Real Property or the Building related
thereto. Such compliance and the making of such alterations shall not constitute
an eviction of Tenant, constructive or otherwise, or impose upon Landlord any
liability whatsoever, including, but not limited to, liability for consequential
damages or loss of business by Tenant.

18. Personal Property and Other Taxes.

Tenant shall pay, before delinquency, any and all taxes, fees, charges or other
governmental impositions levied or assessed against Landlord or Tenant (a) upon
Tenant’s equipment, furniture, fixtures, improvements and other personal
property (including carpeting installed by Tenant) located in the Premises,
(b) by virtue of any Alterations made by Tenant to the Premises, and (c) upon
this transaction or any document to which Tenant is a party creating or
transferring an interest or an estate in the Premises. If any such fee, charge
or other governmental imposition is paid by Landlord, Tenant shall reimburse
Landlord for Landlord’s payment within thirty (30) days following receipt of
demand therefor together with evidence in reasonable detail of Landlord’s
payment of such sums.

19. Rules and Regulations.

Tenant shall comply with the rules and regulations set forth on Exhibit B
attached hereto, as such rules and regulations may be modified or amended by
Landlord from time to time in a nondiscriminatory manner and which modifications
or amendments shall not apply to Tenant until Tenant receives notice of such
modifications or amendments (the “Rules and Regulations”). Landlord shall not be
responsible to Tenant for the nonperformance or noncompliance by any other
tenant or occupant of the Building of or with any of the Rules and Regulations.
In the event of any conflict between the Rules and Regulations and the balance
of this Lease, the balance of this Lease shall control.

20. Surrender; Holding Over.

a. Surrender. Upon the expiration or other termination of this Lease, Tenant
shall surrender the Premises to Landlord vacant and broom-clean, with all
improvements and Alterations (except as provided below) in good condition and
repair, except for reasonable wear and tear, damage from casualty or
condemnation and any changes resulting from approved Alterations; provided,
however, that prior to the expiration or termination of this Lease Tenant shall
remove from the Premises any Alterations that Tenant is required by Landlord to
remove under the provisions of this Lease, and all of Tenant’s personal property
(including, without limitation, all voice and data cabling) and trade fixtures.
If such removal is not completed at the expiration or other termination of this
Lease, Landlord may remove the same at Tenant’s expense. Any damage to the
Premises or the Building caused by such removal shall be repaired promptly by
Tenant (including the patching or repairing of ceilings and walls) or, if Tenant
fails to do so, Landlord may do so at Tenant’s expense. The removal of
Alterations from the Premises shall be governed by Paragraph 9 above. Tenant’s
obligations under this paragraph shall survive the expiration or other
termination of this Lease. Upon expiration or termination of this Lease or of
Tenant’s possession, Tenant shall surrender all keys to the Premises or any
other part of the Building and shall make known to Landlord the combination of
locks on all safes, cabinets and vaults that may be located in the Premises.

b. Holding Over. If Tenant remains in possession of the Premises after the
expiration or earlier termination of this Lease with the express written consent
of Landlord, Tenant’s occupancy shall be a month-to-month tenancy at a rent
agreed upon by Landlord and Tenant, but in no

 

28



--------------------------------------------------------------------------------

event less than the greater of (i) one hundred fifty percent (150%) of the
Monthly Rent and Additional Rent payable under this Lease during the last full
month prior to the date of the expiration of this Lease or (ii) the then fair
market rental (as reasonably determined by Landlord) for the Premises. Except as
provided in the preceding sentence, the month-to-month tenancy shall be on the
terms and conditions of this Lease, except that any renewal options, expansion
options, rights of first refusal, rights of first negotiation or any other
rights or options pertaining to additional space in the Building contained in
this Lease shall be deemed to have terminated and shall be inapplicable thereto.
Landlord’s acceptance of rent after such holding over with Landlord’s written
consent shall not result in any other tenancy or in a renewal of the original
term of this Lease. If Tenant remains in possession of the Premises after the
expiration or earlier termination of this Lease without Landlord’s consent,
Tenant’s continued possession shall be on the basis of a tenancy at sufferance
and Tenant shall pay as Monthly Rent during the holdover period an amount equal
to the greater of (i) one hundred fifty percent (150%) of the fair market rental
(as reasonably determined by Landlord) for the Premises or (ii) one hundred
seventy-five percent (175%) of the Monthly Rent and Additional Rent payable
under this Lease for the last full month prior to the date of such expiration or
termination.

c. Indemnification. Tenant shall indemnify, defend and hold Landlord harmless
from and against all Claims incurred by or asserted against Landlord and arising
directly or indirectly from Tenant’s failure to timely surrender the Premises
upon the expiration or earlier termination of this Lease, including but not
limited to (i) any rent payable by or any loss, cost, or damages, including lost
profits, claimed by any prospective tenant of the Premises or any portion
thereof, and (ii) Landlord’s damages as a result of such prospective tenant
rescinding or refusing to enter into the prospective lease of the Premises or
any portion thereof by reason of such failure to timely surrender the Premises.

21. Subordination and Attornment.

This Lease is expressly made subject and subordinate to any mortgage, deed of
trust, ground lease, underlying lease or like encumbrance affecting any part of
the Real Property or any interest of Landlord therein which is now existing or
hereafter executed or recorded, any present or future modification, amendment or
supplement to any of the foregoing, and to any advances made thereunder (any of
the foregoing being a “Superior Interest”) without the necessity of any further
documentation evidencing such subordination. Notwithstanding the foregoing,
Tenant shall, within fifteen (15) days after Landlord’s request, execute and
deliver to Landlord a commercially reasonable document evidencing the
subordination of this Lease to a particular Superior Interest. If the interest
of Landlord in the Real Property or the Building is transferred to any person
(“Purchaser”) pursuant to or in lieu of foreclosure or other proceedings for
enforcement of any Superior Interest, Tenant shall immediately attorn to the
Purchaser, and this Lease shall continue in full force and effect as a direct
lease between the Purchaser and Tenant on the terms and conditions set forth
herein, provided that Purchaser acquires and accepts the Real Property or the
Building subject to this Lease. Upon Purchaser’s request, including any such
request made by reason of the termination of this Lease as a result of such
foreclosure or other proceedings, Tenant shall enter in to a new lease with
Purchaser on the terms and conditions of this Lease applicable to the remainder
of the term hereof and otherwise in form and substance reasonably acceptable to
Tenant. Notwithstanding the subordination of this Lease to Superior Interests as
set forth above, the holder of any Superior Interest may at any time (including
as part of foreclosure or other proceedings for enforcement of such Superior
Interest), upon written notice to Tenant, elect to have this Lease be prior and
superior to such Superior Interest. Upon Tenant’s written request, Landlord
agrees to use reasonable efforts to obtain a non-disturbance agreement from any
existing Superior Interest using such Superior Interest’s standard form
non-disturbance agreement and shall also use reasonable efforts to obtain such a
non-disturbance

 

29



--------------------------------------------------------------------------------

agreement in the event this Lease is subordinated to any deed of trust or
mortgage hereafter placed against or affecting any or all of the Building or the
Premises; provided that all costs associated with obtaining such non-disturbance
agreement shall be paid by Tenant.

22. Financing Condition.

If any lender or ground lessor that intends to acquire an interest in, or holds
a mortgage, ground lease or deed of trust encumbering any portion of the Real
Property should require either the execution by Tenant of an agreement requiring
Tenant to send such lender written notice of any default by Landlord under this
Lease (the “Lender Notice”), giving such lender forty-five (45) days following
Tenant’s delivery of the Lender’s Notice to the address for lender most recently
provided to Tenant in writing, the right to cure such default, and preventing
Tenant from terminating this Lease (to the extent such termination right would
otherwise be available) unless such default remains uncured for such
forty-five (45) day period, then Tenant agrees that it shall, within fifteen
(15) days after Landlord’s request, execute and deliver such agreement and
modify this Lease as reasonably required by such lender or ground lessor and in
a commercially reasonable form; provided, however, that no such modification
shall affect the length of the term, increase the rent payable by Tenant under
Paragraphs 5 and 7, otherwise increase Tenant’s obligations under this Lease, or
decrease Tenant’s rights under this Lease.

23. Entry by Landlord.

Landlord may, at any and all reasonable times but on no less than twenty-four
(24) hours’ prior notice except in cases of emergency or when necessary to
implement mechanical adjustments to the Building systems, enter the Premises to
(a) inspect the same and to determine whether Tenant is in compliance with its
obligations hereunder, (b) supply janitorial and any other service Landlord is
required to provide hereunder, (c) show the Premises to prospective lenders or
purchasers or, within the last six (6) months of the term of this Lease,
tenants, (d) post notices of nonresponsibility, and (e) make such repairs and
maintenance to the Premises or any other portion of the Real Property as is
Landlord’s obligation under this Lease. In connection with any such maintenance
or repair, Landlord may erect in the Premises or elsewhere in the Real Property
scaffolding and other structures reasonably required for the work to be
performed. Provided Landlord uses reasonable efforts to minimize interference
with Tenant’s use and occupancy of the Premises and access to and from the
Premises, which reasonable efforts shall not require Landlord to incur
additional expense, in no event shall such entry or work entitle Tenant to an
abatement of rent, constitute an eviction of Tenant, constructive or otherwise,
or impose upon Landlord any liability, including, but not limited to,
consequential damages or loss of business or profits by Tenant. Landlord shall
at all times retain a key with which to unlock all of the doors in the Premises,
except Tenant’s vaults and safes. If an emergency necessitates immediate access
to the Premises, Landlord may use whatever force is necessary to enter the
Premises and any such entry to the Premises shall not constitute a forcible or
unlawful entry into the Premises, a detainer of the Premises, or an eviction of
Tenant from the Premises, or any portion thereof.

24. Insolvency or Bankruptcy.

The occurrence of any of the following shall constitute an Event of Default
under Paragraph 25 below:

a. Tenant ceases doing business as a going concern, makes an assignment for the
benefit of creditors, is adjudicated an insolvent, files a petition (or files an
answer admitting the material allegations of such petition) seeking for Tenant
any reorganization, arrangement, composition,

 

30



--------------------------------------------------------------------------------

readjustment, liquidation, dissolution or similar arrangement under any state or
federal bankruptcy or other law, or Tenant consents to or acquiesces in the
appointment, pursuant to any state or federal bankruptcy or other law, of a
trustee, receiver or liquidator for the Premises, for Tenant or for all or any
substantial part of Tenant’s assets; or

b. Tenant fails within sixty (60) days after the commencement of any proceedings
against Tenant seeking reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any state or federal bankruptcy
or other Legal Requirement, to have such proceedings dismissed, or Tenant fails,
within sixty (60) days after an appointment pursuant to any state or federal
bankruptcy or other Legal Requirement without Tenant’s consent or acquiescence,
of any trustee, receiver or liquidator for the Premises, for Tenant or for all
or any substantial part of Tenant’s assets, to have such appointment vacated; or

c. Tenant in unable, or admits in writing its inability, to pay its debts as
they mature; or

d. Tenant gives notice to any governmental body of its insolvency or pending
insolvency, or of its suspension or pending suspension of operations.

In no event shall this Lease be assigned or assignable by reason of any
voluntary or involuntary bankruptcy, insolvency or reorganization proceedings,
nor shall any rights or privileges hereunder be an asset of Tenant, the trustee,
debtor-in-possession, or the debtor’s estate in any bankruptcy, insolvency or
reorganization proceedings.

25. Default and Remedies.

a. Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” by Tenant:

1. Tenant fails to pay when due Monthly Rent and such failure is not cured
within three (3) days; provided that the first one (1) time (and only the first
one (1) time) in any twelve (12) consecutive month period during the term of
this Lease that Tenant fails to pay Monthly Rent within such three (3) day
period shall constitute an Event of Default only if such failure is not cured
within two (2) days after receipt by Tenant of notice from Landlord that such
Monthly Rent was not timely paid;

2. Tenant fails to pay when due Additional Rent or any other rent when due
hereunder and such failure is not cured within five (5) days after receipt by
Tenant of notice from Landlord that any such amount is due and payable; or

3. Intentionally omitted; or

4. Tenant fails to deliver any estoppel certificate pursuant to Paragraph 29
below, subordination agreement pursuant to Paragraph 21 above, or document
required pursuant to Paragraph 22 above, within the applicable period set forth
therein; or

5. Tenant violates the bankruptcy and insolvency provisions of Paragraph 24
above; or

6. Intentionally omitted; or

 

31



--------------------------------------------------------------------------------

7. Tenant assigns this Lease or subleases any portion of the Premises in
violation of Paragraph 13 above; or

8. Intentionally omitted; or

9. Tenant fails to comply with any other provision of this Lease within ten
(10) days following receipt by Tenant of notice of such failure from Landlord.

b. Remedies.

Upon the occurrence of an Event of Default Landlord shall have the following
remedies, which shall not be exclusive but shall be cumulative and shall be in
addition to any other remedies now or hereafter allowed by law:

1. Landlord may terminate Tenant’s right to possession of the Premises at any
time by written notice to Tenant. Tenant expressly acknowledges that in the
absence of such written notice from Landlord, no other act of Landlord,
including, but not limited to, its re-entry into the Premises, its efforts to
relet the Premises, its reletting of the Premises for Tenant’s account, its
storage of Tenant’s personal property and trade fixtures, its acceptance of keys
to the Premises from Tenant, its appointment of a receiver, or its exercise of
any other rights and remedies under this Paragraph 25 or otherwise at law, shall
constitute an acceptance of Tenant’s surrender of the Premises or constitute a
termination of this Lease or of Tenant’s right to possession of the Premises.

Upon such termination in writing of Tenant’s right to possession of the
Premises, this Lease shall terminate and Landlord shall be entitled to recover
damages from Tenant as provided in California Civil Code Section 1951.2 or any
other applicable existing or future Legal Requirement providing for recovery of
damages for such breach, including but not limited to the following:

(i) The reasonable cost of recovering the Premises; plus

(ii) The reasonable cost of removing Tenant’s Alterations, trade fixtures and
improvements; plus

(iii) All unpaid rent due or earned hereunder prior to the date of termination,
less the proceeds of any reletting or any rental received from subtenants prior
to the date of termination applied as provided in Paragraph 25.b.2. below,
together with interest at the Interest Rate, on such sums from the date such
rent is due and payable until the date of the award of damages; plus

(iv) The amount by which the rent which would be payable by Tenant hereunder,
including Additional Rent under Paragraph 7 above, as reasonably estimated by
Landlord, from the date of termination until the date of the award of damages,
exceeds the amount of such rental loss as Tenant proves could have been
reasonably avoided, together with interest at the Interest Rate on such sums
from the date such rent is due and payable until the date of the award of
damages; plus

(v) The amount by which the rent which would be payable by Tenant hereunder,
including Additional Rent under Paragraph 7 above, as reasonably estimated by
Landlord, for the remainder of the then term, after the date of the award of
damages exceeds the amount such rental loss as Tenant proves could have been
reasonably avoided, discounted at the discount rate published by the Federal
Reserve Bank of San Francisco for member banks at the time of the award plus one
percent (1%); plus

 

32



--------------------------------------------------------------------------------

(vi) Such other amounts in addition to or in lieu of the foregoing as may be
permitted from time to time by applicable law, including without limitation any
other amount necessary to compensate Landlord for all the detriment proximately
caused by Tenant’s failure to perform its obligations under this Lease or which
in the ordinary course of things would be likely to result therefrom.

2. Landlord has the remedy described in California Civil Code Section 1951.4 (a
landlord may continue the lease in effect after the tenant’s breach and
abandonment and recover rent as it becomes due, if the tenant has the right to
sublet and assign subject only to reasonable limitations), and may continue this
Lease in full force and effect and may enforce all of its rights and remedies
under this Lease, including, but not limited to, the right to recover rent as it
becomes due. After the occurrence of an Event of Default, Landlord may enter the
Premises without terminating this Lease and sublet all or any part of the
Premises for Tenant’s account to any person, for such term (which may be a
period beyond the remaining term of this Lease), at such rents and on such other
terms and conditions as Landlord deems advisable. In the event of any such
subletting, rents received by Landlord from such subletting shall be applied
(i) first, to the payment of the costs of maintaining, preserving, altering and
preparing the Premises for subletting, the other costs of subletting, including
but not limited to brokers’ commissions, attorneys’ fees and expenses of removal
of Tenant’s personal property, trade fixtures and Alterations; (ii) second, to
the payment of rent then due and payable hereunder; (iii) third, to the payment
of future rent as the same may become due and payable hereunder; (iv) fourth,
the balance, if any, shall be paid to Tenant upon (but not before) expiration of
the term of this Lease. If the rents received by Landlord from such subletting,
after application as provided above, are insufficient in any month to pay the
rent due and payable hereunder for such month, Tenant shall pay such deficiency
to Landlord monthly upon demand. Notwithstanding any such subletting for
Tenant’s account without termination, Landlord may at any time thereafter, by
written notice to Tenant, elect to terminate this Lease by virtue of a previous
Event of Default.

During the continuance of an Event of Default, for so long as Landlord does not
terminate Tenant’s right to possession of the Premises and subject to Paragraph
13, entitled Assignment and Subletting, and the options granted to Landlord
thereunder, Landlord shall not unreasonably withhold its consent to an
assignment or sublease of Tenant’s interest in the Premises or in this Lease.

3. During the continuance of an Event of Default, Landlord may enter the
Premises without terminating this Lease and remove all Tenant’s personal
property, Alterations and trade fixtures from the Premises and store them at
Tenant’s risk and expense. If Landlord removes such property from the Premises
and stores it at Tenant’s risk and expense, and if Tenant fails to pay the cost
of such removal and storage after written demand therefor and/or to pay any rent
then due, then after the property has been stored for a period of thirty
(30) days or more Landlord may sell such property at public or private sale, in
the manner and at such times and places as Landlord deems commercially
reasonable following reasonable notice to Tenant of the time and place of such
sale. The proceeds of any such sale shall be applied first to the payment of the
expenses for removal and storage of the property, the preparation for and the
conducting of such sale, and for attorneys’ fees and other legal expenses
incurred by Landlord in connection therewith, and the balance shall be applied
as provided in Paragraph 25.b.2. above.

 

33



--------------------------------------------------------------------------------

Tenant hereby waives all claims for damages that may be caused by Landlord’s
reentering and taking possession of the Premises or removing and storing
Tenant’s personal property pursuant to this Paragraph 25, and Tenant shall
indemnify, defend and hold Landlord harmless from and against any and all Claims
resulting from such act. No reentry by Landlord shall constitute or be construed
as a forcible entry by Landlord.

4. Landlord may require Tenant to remove any and all Alterations from the
Premises or, if Tenant fails to do so within ten (10) days after Landlord’s
request, Landlord may do so at Tenant’s expense.

5. Landlord may cure the Event of Default at Tenant’s expense, it being
understood that such performance shall not waive or cure the subject Event of
Default. If Landlord pays any sum or incurs any expense in curing the Event of
Default, Tenant shall reimburse Landlord upon demand for the amount of such
payment or expense with interest at the Interest Rate from the date the sum is
paid or the expense is incurred until Landlord is reimbursed by Tenant. Any
amount due Landlord under this subsection shall constitute additional rent
hereunder.

c. Waiver of Redemption. Tenant hereby waives, for itself and all persons
claiming by and under Tenant, all rights and privileges which it might have
under any present or future Legal Requirement to redeem the Premises or to
continue this Lease after being dispossessed or ejected from the Premises.

26. Damage or Destruction.

If all or any part of the Premises or any material portion of the balance of the
Real Property is damaged by fire or other casualty, Landlord, as soon as
reasonably practicable following the fire or other casualty, shall notify Tenant
the timing, in Landlord’s reasonable opinion, for repair of the damage. If the
damage can, in Landlord’s reasonable opinion, be repaired within sixty (60) days
of the damage, then Landlord shall repair the damage and this Lease shall remain
in full force and effect. If the repairs cannot, in Landlord’s reasonable
opinion, be made within the sixty (60)-day period, Landlord, at its option
exercised by written notice to Tenant within the sixty (60)-day period, shall
either (a) repair the damage, in which event this Lease shall continue in full
force and effect, or (b) terminate this Lease as of the date specified by
Landlord in the notice, which date shall be not less than thirty (30) days nor
more than sixty (60) days after the date such notice is given, and this Lease
shall terminate on the date specified in Landlord’s notice. Notwithstanding
anything to the contrary herein, if Landlord’s notice to Tenant estimates that
the damage cannot, in Landlord’s reasonable opinion, be made within the period
that ends two hundred seventy (270) days after the date of damage and if the
damage did not result from the negligence or willful misconduct of Tenant or any
other Tenant Party, then Tenant shall have the option to be exercised by written
notice to Landlord, delivered within ten (10) days of Landlord’s notice to
Tenant, to terminate this Lease as of the date specified by Tenant in its
notice, which date shall not be less than thirty (30) days nor more than sixty
(60) days after the date such notice is given, and this Lease shall terminate on
the date specified in Tenant’s notice.

If the fire or other casualty damages the Premises or the common areas of the
Real Property necessary for Tenant’s use and occupancy of the Premises, Tenant
ceases to use any portion of the Premises as a result of such damage, and the
damage does not result from the negligence or willful misconduct of Tenant or
any other Tenant Parties, then during the period the Premises or portion thereof
are rendered unusable by such damage and repair, Tenant’s Monthly Rent and
Additional Rent under Paragraphs 5 and 7 above shall be proportionately reduced
based upon the extent to which the damage

 

34



--------------------------------------------------------------------------------

and repair prevents Tenant from conducting, and Tenant does not conduct, its
business at the Premises and the extent to which any damage to the common areas
of the Real Property materially interferes with Tenant’s use and occupancy of
the Premises. Landlord shall not be obligated to repair or replace any of
Tenant’s movable furniture, equipment, trade fixtures, and other personal
property, nor any Alterations installed in the Premises by Tenant, and no damage
to any of the foregoing shall entitle Tenant to any abatement. Tenant shall have
the right, except as provided below, to elect not to repair or replace such
items, but all Alterations installed in the Premises by Tenant that Tenant is
otherwise obligated to surrender as provided in Paragraph 20 hereof at the
expiration or earlier termination of the Lease shall be repaired and replaced by
Tenant at Tenant’s sole cost and expense. All such repair and replacement of
Alterations shall be constructed in accordance with Paragraph 9 above regarding
Alterations, except that Landlord’s consent shall not be required for any
Alterations to which Landlord previously consented to the extent constructed in
accordance with such prior consent.

A total destruction of the Building shall automatically terminate this Lease. In
no event shall Tenant be entitled to any compensation or damages from Landlord
for loss of use of the whole or any part of the Premises or for any
inconvenience occasioned by any such destruction, rebuilding or restoration of
the Premises, the Building or access thereto, except for the rent abatement
expressly provided above. Tenant hereby waives California Civil Code Sections
1932(2) and 1933(4), providing for termination of hiring upon destruction of the
thing hired and Sections 1941 and 1942, providing for repairs to and of
premises.

27. Eminent Domain.

a. If all or any part of the Premises is taken by any public or quasi-public
authority under the power of eminent domain, or any agreement in lieu thereof (a
“taking”), this Lease shall terminate as to the portion of the Premises taken
effective as of the date of taking. If only a portion of the Premises or any
material portion of the balance of the Real Property materially necessary for
Tenant’s use and occupancy of the Premises is taken, Landlord or Tenant may
terminate this Lease as to the remainder of the Premises upon written notice to
the other party within ninety (90) days after the taking. Landlord shall be
entitled to all compensation, damages, income, rent awards and interest thereon
whatsoever which may be paid or made in connection with any taking and Tenant
shall have no claim against Landlord or any governmental authority for the value
of any unexpired term of this Lease or of any of the improvements or
Alterations, to the extent Tenant is otherwise obligated to surrender same as
provided in Paragraph 20 hereof, in the Premises; provided, however, that the
foregoing shall not prohibit Tenant from prosecuting a separate claim against
the taking authority for an amount separately designated for Tenant’s relocation
expenses or the interruption of or damage to Tenant’s business or as
compensation for Tenant’s personal property, trade fixtures, Alterations that
Tenant is not otherwise obligated to surrender as provided in Paragraph 20
hereof or other improvements paid for by Tenant so long as any award to Tenant
will not reduce the award to Landlord.

In the event of a partial taking of the Premises which does not result in a
termination of this Lease, the Monthly Rent and Additional Rent under Paragraphs
5 and 7 hereunder shall be equitably reduced. If all or any material part of the
Real Property other than the Premises is taken, Landlord may terminate this
Lease upon written notice to Tenant given within ninety (90) days after the date
of taking.

b. Notwithstanding the foregoing, if all or any portion of the Premises is taken
for a period of time of one (1) year or less ending prior to the end of the term
of this Lease, this Lease shall remain in full force and effect and Tenant shall
continue to pay all rent and to perform all of

 

35



--------------------------------------------------------------------------------

its obligations under this Lease; provided, however, that Tenant shall be
entitled to all compensation, damages, income, rent awards and interest thereon
that is paid or made in connection with such temporary taking of the Premises
(or portion thereof), except that any such compensation in excess of the rent or
other amounts payable to Landlord hereunder shall be promptly paid over to
Landlord as received. Landlord and Tenant each hereby waive the provisions of
California Code of Civil Procedure Section 1265.130 and any other applicable
existing or future Legal Requirement providing for, or allowing either party to
petition the courts of the state in which the Real Property is located for, a
termination of this Lease upon a partial taking of the Premises and/or the
Building.

28. Landlord’s and Tenant’s Liability; Sale of Building.

The term “Landlord,” as used in this Lease, shall mean only the owner or owners
of the Real Property at the time in question. Notwithstanding any other
provision of this Lease, the liability of Landlord for its obligations under
this Lease is limited solely to Landlord’s interest in the Real Property as the
same may from time to time be encumbered, and no personal liability shall at any
time be asserted or enforceable against any other assets of Landlord or against
the constituent shareholders, partners, members, or other owners of Landlord, or
the directors, officers, employees and agents of Landlord or such constituent
shareholder, partner, member or other owner, on account of any of Landlord’s
obligations or actions under this Lease. In addition, in the event of any
conveyance of title to the Real Property, then, upon assumption by the grantee
or transferee of all liability with respect to Landlord’s obligations to be
performed under this Lease arising on and after such conveyance, the grantor or
transferor shall be relieved of all liability with respect to Landlord’s
obligations to be performed under this Lease after the date of such conveyance.
In no event shall Landlord be deemed to be in default under this Lease unless
Landlord fails to perform its obligations under this Lease, Tenant delivers to
Landlord written notice specifying the nature of Landlord’s alleged default, and
Landlord fails to cure such default within thirty (30) days following receipt of
such notice (or, if the default cannot reasonably be cured within such period,
to commence action within such thirty (30)-day period and proceed diligently
thereafter to cure such default, in no event more than one hundred eighty
(180) days in the aggregate). Upon any conveyance of fee title to the Real
Property, the grantee or transferee shall be deemed to have assumed Landlord’s
obligations to be performed under this Lease from and after the date of such
conveyance, subject to the limitations on liability set forth above in this
Paragraph 28. If Tenant provides Landlord with any security for Tenant’s
performance of its obligations hereunder, Landlord shall transfer such security
to the grantee or transferee of Landlord’s interest in the Real Property, and
upon such transfer Landlord shall be released from any further responsibility or
liability for such security. Any claim, defense or other right of Tenant arising
in connection with this Lease shall be barred unless Tenant files an action or
interposes a defense based thereon within three hundred sixty-five (365) days
after the date of the alleged event on which Tenant is basing its claim, defense
or right. Notwithstanding any other provision of this Lease, but not in
limitation of the provisions of Paragraph 14 above, Landlord shall not be liable
for any consequential damages or interruption or loss of business, income or
profits, or claims of constructive eviction, nor shall Landlord be liable for
loss of or damage to artwork, currency, jewelry, bullion, unique or valuable
documents, securities or other valuables, or for other property not in the
nature of ordinary fixtures, furnishings and equipment used in general
administrative and executive office activities and functions. Wherever in this
Lease Tenant (a) releases Landlord from any claim or liability, (b) waives or
limits any right of Tenant to assert any claim against Landlord or to seek
recourse against any property of Landlord or (c) agrees to indemnify Landlord
against any matters, the relevant release, waiver, limitation or indemnity shall
run in favor of and apply to Landlord, the constituent shareholders, partners,
members, or other owners of Landlord, and the directors, officers, employees and
agents of Landlord and each such constituent shareholder, partner, member or
other owner.

 

36



--------------------------------------------------------------------------------

No personal liability shall at any time be asserted or enforceable against the
constituent shareholders, partners, members, or other owners of Landlord, or the
directors, officers, employees and agents of Landlord and each such constituent
shareholder, partner, member or other owner on account of any of Landlord’s
obligations or actions under this Lease. No personal liability shall at any time
be asserted or enforceable against the constituent shareholders, partners,
members, or other owners of Tenant, or the directors, officers, employees and
agents of Tenant and each such constituent shareholder, partner, member or other
owner on account of any of Tenant’s obligations or actions under this Lease

29. Estoppel Certificates.

At any time and from time to time, upon not less than ten (10) Business Days’
prior notice from a party to this Lease, Landlord or Tenant, as the case may be,
shall execute, acknowledge and deliver to the requesting party a statement
certifying the commencement date of this Lease, stating that this Lease is
unmodified and in full force and effect (or if there have been modifications,
that this Lease is in full force and effect as modified and the date and nature
of each such modification), that Landlord is not in default under this Lease
(or, if Landlord is in default, specifying the nature of such default), that
Tenant is not in default under this Lease (or, if Tenant is in default,
specifying the nature of such default), the current amounts of and the dates to
which the Monthly Rent and Additional Rent has been paid, and setting forth such
other factual matters as may be reasonably requested by the requesting party.
Any such statement may be conclusively relied upon by a prospective purchaser of
the Real Property or by a lender obtaining a lien on the Real Property as
security, or by a purchaser or financier of Tenant’s business or entity.

30. Right of Landlord to Perform.

Intentionally omitted.

31. Late Charge.

Tenant acknowledges that late payment of any installment of Monthly Rent or
Additional Rent or any other amount required under this Lease will cause
Landlord to incur costs not contemplated by this Lease and that the exact amount
of such costs would be extremely difficult and impracticable to fix. Such costs
include, without limitation, processing and accounting charges, late charges
that may be imposed on Landlord by the terms of any encumbrance or note secured
by the Real Property and the loss of the use of the delinquent funds. Therefore,
if any installment of Monthly Rent or Additional Rent or any other amount due
from Tenant is not received when due, Tenant shall pay to Landlord on demand, on
account of the delinquent payment, an additional sum equal to the greater of
(i) five percent (5%) of the overdue amount, or (ii) One Hundred Dollars
($100.00), which additional sum represents a fair and reasonable estimate of the
costs that Landlord will incur by reason of late payment by Tenant. Acceptance
of any late charge shall not constitute a waiver of Tenant’s default with
respect to the overdue amount, nor prevent Landlord from exercising its right to
collect interest as provided above, rent, or any other damages, or from
exercising any of the other rights and remedies available to Landlord.

32. Attorneys’ Fees; Waiver of Jury Trial.

In the event of any action or proceeding between Landlord and Tenant (including
an action or proceeding between Landlord and the trustee or debtor in possession
while Tenant is a debtor in a proceeding under any bankruptcy law) to enforce
any provision of this Lease, the losing party shall pay to the prevailing party
all costs and expenses, including, without limitation, reasonable attorneys’
fees and

 

37



--------------------------------------------------------------------------------

expenses, incurred in such action and in any appeal in connection therewith by
such prevailing party. The “prevailing party” will be determined by the court
before whom the action was brought based upon an assessment of which party’s
major arguments or positions taken in the suit or proceeding could fairly be
said to have prevailed over the other party’s major arguments or positions on
major disputed issues in the court’s decision. Notwithstanding the foregoing,
however, Landlord shall be deemed the prevailing party in any unlawful detainer
or other action or proceeding instituted by Landlord based upon any default or
alleged default of Tenant hereunder if (i) judgment is entered in favor of
Landlord, or (ii) prior to trial or judgment Tenant pays all or any portion of
the rent claimed by Landlord, vacates the Premises, or otherwise cures the
default claimed by Landlord.

If Landlord becomes involved in any litigation or dispute, threatened or actual,
by or against anyone not a party to this Lease, but arising by reason of or
related to any act or omission of Tenant or any Tenant Party, Tenant agrees to
pay Landlord’s reasonable attorneys’ fees and other costs incurred in connection
with the litigation or dispute, regardless of whether a lawsuit is actually
filed.

IF ANY ACTION OR PROCEEDING BETWEEN LANDLORD AND TENANT TO ENFORCE THE
PROVISIONS OF THIS LEASE (INCLUDING AN ACTION OR PROCEEDING BETWEEN LANDLORD AND
THE TRUSTEE OR DEBTOR IN POSSESSION WHILE TENANT IS A DEBTOR IN A PROCEEDING
UNDER ANY BANKRUPTCY LAW) PROCEEDS TO TRIAL, LANDLORD AND TENANT HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY IN SUCH TRIAL. Landlord and Tenant agree that
this paragraph constitutes a written consent to waiver of trial by jury within
the meaning of California Code of Civil Procedure Section 631(a)(2), and Tenant
does hereby authorize and empower Landlord to file this paragraph and/or this
Lease, as required, with the clerk or judge of any court of competent
jurisdiction as a written consent to waiver of jury trial.

33. Waiver.

No provisions of this Lease shall be deemed waived by Landlord or Tenant unless
such waiver is in a writing signed by the waiving party. The waiver by a party
of any breach of any provision of this Lease shall not be deemed a waiver of any
subsequent breach of the same or any other provision of this Lease. No delay or
omission in the exercise of any right or remedy of Landlord or Tenant upon any
default by the other party shall impair such right or remedy or be construed as
a waiver. Landlord’s acceptance of any payments of rent due under this Lease
shall not be deemed a waiver of any default by Tenant under this Lease
(including Tenant’s recurrent failure to timely pay rent) other than Tenant’s
nonpayment of the accepted sums, and no endorsement or statement on any check or
accompanying any check or payment shall be deemed an accord and satisfaction.
Neither Landlord’s nor Tenant’s consent to or approval of any act by the other
party requiring Landlord’s or Tenant’s consent or approval, as may be
applicable, shall be deemed to waive or render unnecessary Landlord’s or
Tenant’s consent to or approval of any subsequent act by the other party.

34. Notices.

All notices and demands which may or are required to be given by either party to
the other hereunder shall be in writing. All notices and demands by Landlord to
Tenant shall be delivered personally or sent by United States mail, postage
prepaid, or by any reputable overnight or same-day courier, addressed to Tenant
at 188 Spear Street, Suite 1200, San Francisco, California 94105, or to such
other place as Tenant may from time to time designate by notice to Landlord
hereunder. All notices and demands by Tenant to Landlord shall be sent by United
States mail, postage prepaid, or by any reputable overnight or same-day courier,
addressed to Landlord in care of Pacific Eagle Holdings, 353 Sacramento

 

38



--------------------------------------------------------------------------------

Street, Suite 1788, San Francisco, California 94111, Attn: Legal Department,
with a copy to the management office of the Building, or to such other place as
Landlord may from time to time designate by notice to Tenant hereunder. Notices
delivered personally or sent same-day courier will be effective immediately upon
delivery to the addressee at the designated address; notices sent by overnight
courier will be effective one (1) Business Day after acceptance by the service
for delivery; notices sent by mail will be effective two (2) Business Days after
mailing. In the event Tenant requests multiple notices hereunder, Tenant will be
bound by such notice from the earlier of the effective times of the multiple
notices.

35. Notice of Surrender.

Intentionally omitted.

36. Defined Terms and Marginal Headings.

When required by the context of this Lease, the singular includes the plural. If
more than one person or entity signs this Lease as Tenant, the obligations
hereunder imposed upon Tenant shall be joint and several, and the act of,
written notice to or from, refund to, or signature of, any Tenant signatory to
this Lease (including, without limitation, modifications of this Lease made by
fewer than all such Tenant signatories) shall bind every other Tenant signatory
as though every other Tenant signatory had so acted, or received or given the
written notice or refund, or signed. The headings and titles to the paragraphs
of this Lease are for convenience only and are not to be used to interpret or
construe this Lease. Wherever the term “including” or “includes” is used in this
Lease it shall be construed as if followed by the phrase “without limitation.”
Whenever in this Lease a right, option or privilege of Tenant is conditioned
upon Tenant (or any affiliate thereof or successor thereto) being in “occupancy”
of a specified portion or percentage of the Premises, for such purposes
“occupancy” shall mean Tenant’s (or such affiliate’s or successor’s) physical
occupancy of the space for the conduct of such party’s business, and shall not
include any space that is subject to a sublease or that has been vacated by such
party, other than a vacation of the space as reasonably necessary in connection
with the performance of approved Alterations, pursuant to a valid assignment of
this Lease or a valid sublet of all or a portion of the Premises provided that
such vacation does not exceed thirty (30) days, or by reason of a fire or other
casualty or a taking. The language in all parts of this Lease shall in all cases
be construed as a whole and in accordance with its fair meaning and not
construed for or against any party simply because one party was the drafter
thereof.

37. Time and Applicable Law.

Time is of the essence of this Lease and of each and all of its provisions. This
Lease shall be governed by and construed in accordance with the laws of the
State of California, and the venue of any action or proceeding under this Lease
shall be the City and County of San Francisco, California.

38. Successors.

Subject to the provisions of Paragraphs 13 and 28 above, the covenants and
conditions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors,
executors, administrators and assigns.

 

39



--------------------------------------------------------------------------------

39. Entire Agreement; Modifications.

This Lease (including any exhibit, rider or attachment hereto) constitutes the
entire agreement between Landlord and Tenant with respect to Tenant’s lease of
the Premises. No provision of this Lease may be amended or otherwise modified
except by an agreement in writing signed by the parties hereto. Neither Landlord
nor Landlord’s agents have made any representations or warranties with respect
to the Premises, the Building, the Real Property or this Lease except as
expressly set forth herein, including without limitation any representations or
warranties as to the suitability or fitness of the Premises for the conduct of
Tenant’s business or for any other purpose, nor has Landlord or its agents
agreed to undertake any alterations or construct any improvements to the
Premises except those, if any, expressly provided in this Lease, and no rights,
easements or licenses shall be acquired by Tenant by implication or otherwise
unless expressly set forth herein. Neither this Lease nor any memorandum hereof
shall be recorded by Tenant.

40. Light and Air.

Tenant agrees that no diminution of light, air or view by any structure which
may hereafter be erected (whether or not by Landlord) shall entitle Tenant to
any reduction of rent hereunder, result in any liability of Landlord to Tenant,
or in any other way affect this Lease.

41. Name of Building.

Tenant shall not use the name of the Building for any purpose other than as the
address of the business conducted by Tenant in the Premises without the written
consent of Landlord. Landlord reserves the right to change the name of the
Building at any time in its sole discretion by written notice to Tenant and
Landlord shall not be liable to Tenant for any loss, cost or expense on account
of any such change of name.

42. Severability.

If any provision of this Lease or the application thereof to any person or
circumstance shall be invalid or unenforceable to any extent, the remainder of
this Lease and the application of such provisions to other persons or
circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law.

43. Authority.

If Tenant is a corporation, partnership, trust, association or other entity,
Tenant hereby covenants and warrants that (a) Tenant is duly incorporated or
otherwise established or formed and validly existing under the laws of its state
of incorporation, establishment or formation, (b) Tenant has and is duly
qualified to do business in the state in which the Real Property is located,
(c) Tenant has full corporate, partnership, trust, association or other
appropriate power and authority to enter into this Lease and to perform all
Tenant’s obligations hereunder, and (d) each person (and all of the persons if
more than one signs) signing this Lease on behalf of Tenant is duly and validly
authorized to do so. Landlord hereby covenants and warrants that (a) Landlord is
duly incorporated or otherwise established or formed and validly existing under
the laws of its state of incorporation, establishment or formation, (b) Landlord
has and is duly qualified to do business in the state in which the Real Property
is located, (c) Landlord has full corporate, partnership, trust, association or
other appropriate power and authority to enter into this Lease and to perform
all Landlord’s obligations hereunder, and (d) each person (and all of the
persons if more than one signs) signing this Lease on behalf of Landlord is duly
and validly authorized to do so.

 

40



--------------------------------------------------------------------------------

44. No Offer.

Submission of this instrument for examination and signature by Tenant does not
constitute an offer to lease or a reservation of or option for lease, and is not
effective as a lease or otherwise until execution and delivery by both Landlord
and Tenant.

45. Real Estate Brokers.

Tenant represents and warrants that it has negotiated this Lease directly with
the real estate broker(s) identified in Paragraph 2 and has not authorized or
employed, or acted by implication to authorize or to employ, any other real
estate broker or salesman to act for Tenant in connection with this Lease.
Landlord shall pay commissions to the real estate broker(s) identified in
Paragraph 2 pursuant to separate agreement. Landlord and Tenant shall each
indemnify, defend and hold the other party harmless from and against any and all
Claims by any real estate broker or salesman other than the real estate
broker(s) identified in Paragraph 2 for a commission, finder’s fee or other
compensation as a result of Landlord and Tenant entering into this Lease.

46. Consents and Approvals.

Wherever the consent, approval, judgment or determination of Landlord is
required or permitted under this Lease, Landlord shall not unreasonably
withhold, condition or delay its consent unless the relevant provision provides
that Landlord may exercise its sole discretion in granting or withholding such
consent or approval or in making such judgment or determination without
reference to any extrinsic standard of reasonableness. If it is determined that
Landlord failed to give its consent or approval where it was required to do so
under this Lease, Tenant’s sole remedy will be an order of specific performance
or mandatory injunction of the Landlord’s agreement to give its consent or
approval, together with actual damages incurred by Tenant, which shall not
include consequential or special damages or loss of business or profits by
Tenant. The review and/or approval by Landlord of any item shall not impose upon
Landlord any liability for accuracy or sufficiency of any such item or the
quality or suitability of such item for its intended use. Any such review or
approval is for the sole purpose of protecting Landlord’s interest in the Real
Property, and neither Tenant nor any Tenant Party nor any person or entity
claiming by, through or under Tenant, nor any other third party shall have any
rights hereunder by virtue of such review and/or approval by Landlord.

47. Reserved Rights.

Landlord retains and shall have the rights set forth below, exercisable without
notice and without liability to Tenant for damage or injury to property, person
or business and without effecting an eviction, constructive or actual, or
disturbance of Tenant’s use or possession of the Premises or giving rise to any
claim for rent abatement, subject to the terms and conditions of this Lease and
only so long as Tenant’s rights under this Lease are not materially diminished
nor Tenant’s obligations under this Lease materially increased:

a. To grant to anyone the exclusive right to conduct any business or render any
service in or to the Building and its tenants, provided that such exclusive
right shall not operate to require Tenant to use or patronize such business or
service or to exclude Tenant from its use of the Premises expressly permitted
herein.

 

41



--------------------------------------------------------------------------------

b. To perform, or cause or permit to be performed, at any time and from time to
time, including during Business Hours, construction in the common areas and
facilities or other leased areas in the Real Property.

c. To reduce, increase, enclose or otherwise change at any time and from time to
time the size, number, location, lay-out and nature of the common areas and
facilities and other tenancies and premises in the Real Property and to create
additional rentable areas through use or enclosure of common areas.

48. Financial Statements.

Upon submission of this Lease to Landlord and at any time thereafter when
Tenant’s financial statements are not readily and publicly available to
Landlord, within thirty (30) days after Landlord’s request therefor, which
request shall not be made more than once per calendar year during the term of
this Lease, Tenant shall furnish to Landlord copies of true and accurate
financial statements reflecting Tenant’s then current financial situation
(including without limitation balance sheets, statements of profit and loss, and
changes in financial condition), Tenant’s most recent audited or certified
annual financial statements, and Tenant’s federal income tax returns pertaining
to Tenant’s business, and in addition shall cause to be furnished to Landlord
similar financial statements and tax returns for any guarantor(s) of this Lease.
Tenant agrees to deliver to any lender, prospective lender, purchaser or
prospective purchaser designated by Landlord such financial statements of Tenant
as may be reasonably requested by such lender or purchaser.

49. Substitution of Premises.

Intentionally omitted.

50. Nondisclosure of Lease Terms.

Tenant agrees that the terms of this Lease are confidential and constitute
proprietary information of Landlord, and that disclosure of the terms hereof
could adversely affect the ability of Landlord to negotiate with other tenants.
Tenant hereby agrees that Tenant and its partners, officers, directors and
employees shall not, and Tenant shall use its best efforts to ensure that
Tenant’s agents, real estate brokers and sales persons, and attorneys do not,
disclose the terms of this Lease to any other person without Landlord’s prior
written consent, except to any accountants of Tenant in connection with the
preparation of Tenant’s financial statements or tax returns, to an assignee of
this Lease or sublessee of the Premises, or to a financier of Tenant’s business,
or to an entity or person to whom disclosure is required by applicable law or in
connection with any action brought to enforce this Lease.

51. Hazardous Substance Disclosure.

California law requires landlords to disclose to tenants the existence of
certain hazardous substances. Accordingly, the existence of gasoline and other
automotive fluids, maintenance fluids, copying fluids and other office supplies
and equipment, certain construction and finish materials, tobacco smoke, and
cosmetics and other personal items, and asbestos-containing materials (“ACM”)
must be disclosed. Gasoline and other automotive fluids are found in the garage
area of the Building. Cleaning, lubricating and hydraulic fluids used in the
operation and maintenance of the Building are found in the utility areas of the
Building not generally accessible to Building occupants or the public. Many
Building occupants use copy machines and printers with associated fluids and
toners, and pens, markers, inks, and

 

42



--------------------------------------------------------------------------------

office equipment that may contain hazardous substances. Certain adhesives,
paints and other construction materials and finishes used in portions of the
Building may contain hazardous substances. Although smoking is prohibited in the
public areas of the Building, these areas may, from time to time, be exposed to
tobacco smoke. Building occupants and other persons entering the Building from
time-to-time may use or carry prescription and non-prescription drugs, perfumes,
cosmetics and other toiletries, and foods and beverages, some of which may
contain hazardous substances. Landlord has made no special investigation of the
Premises with respect to any hazardous substances.

52. Signage. Tenant may, at Tenant’s expense, install a custom sign identifying
Tenant’s business at the entrance to the Premises and other custom signage
within the Premises, provided that the design, size, color and location of such
signage shall be subject to Landlord’s prior reasonable approval. Tenant shall
be entitled, at no cost to Tenant, to have the name of Tenant’s company listed
on the Tenant directory in the lobby of each multi-tenant floor (if any) on
which any portion of the Premises is located. If, subsequent to the time
Tenant’s name is initially listed on the directories, Tenant requests a change
in Tenant’s name as printed thereon, Tenant shall pay Landlord’s standard charge
as in effect from time to time for any such change. Landlord and Landlord’s
architect shall work with Tenant to incorporate (and Tenant shall have the right
to install and maintain) reasonable identity and branding for Tenant in the
lobby of the Building consistent with other large users in the Building.

53. Quiet Enjoyment. If, and so long as, Tenant pays the Monthly Rent,
Additional Rent and other rent hereunder and keeps, observes and performs each
and every term, covenant and condition of this Lease on the part or on behalf of
Tenant to be kept, observed and performed, Tenant shall peaceably and quietly
enjoy the Premises throughout the term without hindrance by Landlord or any
person lawfully claiming through or under Landlord, subject to the provisions of
this Lease.

54. Telecommunications Equipment.

a. Limitation of Responsibility. Tenant acknowledges and agrees that all
telephone and telecommunications services desired by Tenant shall be ordered and
utilized at the sole cost and expense of Tenant. Unless Landlord otherwise
requests or consents in writing, all of Tenant’s telecommunications equipment
shall be and remain solely in the Tenant’s Premises and, in accordance with
reasonable rules and regulations adopted by Landlord from time to time, the
telephone closet(s) on the floor(s) on which the Premises is located, except
that Tenant may utilize the Building’s risers, shafts conduits and similar areas
as reasonably necessary for its wiring and cabling and other telecommunications
equipment, subject to Landlord’s approval in accordance with Paragraph 9 above
and subject to all other provisions of Paragraph 9 above applicable to
Alterations. Landlord shall have no responsibility for the maintenance of
Tenant’s telecommunications equipment, including wiring and cabling, nor for any
wiring, cabling or other infrastructure to which Tenant’s telecommunications
equipment may be connected. Without limitation of the provisions of Paragraph
17.e. above, Tenant agrees that to the extent any such service is interrupted,
curtailed or discontinued, Landlord shall have no obligation or liability with
respect thereto and it shall be the sole obligation of Tenant at its expense to
obtain substitute service.

b. Necessary Service Interruptions. Without limitation of the provisions of
Paragraph 17.e. above, Landlord shall have the right to interrupt or turn off
telecommunications facilities in the event of emergency or, upon at least
twenty-four (24) hours prior notice, as necessary in connection with repairs to
the Building or installation of telecommunications equipment for other tenants
of the Building. Landlord shall use its good faith efforts to minimize noise and
disruption to Tenant’s business and access to the Premises by reason of the
matters described in this Paragraph 54.b., and, without

 

43



--------------------------------------------------------------------------------

limitation, Landlord shall perform any extraordinarily noisy or disruptive work
after Business Hours or on weekends to the extent such procedures would be
generally followed by managers of other first class high rise office buildings
in the San Francisco financial district (except to the extent an emergency
and/or Legal Requirements require otherwise, as determined by Landlord in good
faith).

c. Removal of Equipment, Wiring and Other Facilities. Any and all
telecommunications equipment installed in the Premises or elsewhere in the
Building by or on behalf of Tenant, including wiring, cabling, or other
facilities for telecommunications transmittal, shall be subject to Landlord’s
approval in accordance with Paragraph 9 above, and shall be subject to all other
provisions of Paragraph 9 above applicable to Alterations. All such equipment
shall be removed prior to the expiration or earlier termination of the Lease
term by Tenant at its sole cost. Landlord shall have the right, however, upon
written notice to Tenant given no later than thirty (30) days prior to the
expiration or earlier termination of the Lease term, to require Tenant to
abandon and leave in place, without additional payment to Tenant or credit
against rent, any and all telecommunications wiring, cabling and related
infrastructure, or selected portions thereof, whether located in the Premises or
elsewhere in the Building.

d. New Provider Installations. In the event that Tenant wishes at any time to
utilize the services of a telephone or telecommunications provider, no such
provider shall be permitted to install its lines or other equipment within the
Building without first securing the prior written approval of the Landlord,
which approval shall not be unreasonably withheld. Landlord’s approval shall not
be deemed any kind of warranty or representation by Landlord, including without
limitation, any warranty or representation as to the suitability, competence, or
financial strength of the provider. Without limitation of the foregoing
standard, unless all of the following conditions are satisfied to Landlord’s
satisfaction, it shall be reasonable for Landlord to refuse to give its
approval: (i) Landlord shall incur no expense whatsoever with respect to any
aspect of the provider’s provision of its services, including without
limitation, the costs of installation, materials and services; (ii) prior to
commencement of any work in or about the Building by the provider, the provider
shall supply Landlord with such written indemnities, insurance, financial
statements, and such other items as Landlord reasonably determines to be
necessary to protect its financial interests and the interests of the Building
relating to the proposed activities of the provider; (iii) the provider agrees
in writing to abide by such rules and regulations, building and other codes, job
site rules and such other requirements as are reasonably determined by Landlord
to be necessary to protect the interests of the Building, the tenants in the
Building and Landlord; (iv) Landlord reasonably determines that there is
sufficient space in the Building for the placement of all of the provider’s
equipment and materials; (v) Landlord receives from the provider such
compensation as is reasonably determined by Landlord to compensate it for space
used in the Building for the storage and maintenance of the provider’s equipment
if such space is not located in the Premises; and (vi) all of the foregoing
matters are documented in a written agreement between Landlord and the provider,
the form and content of which is reasonably satisfactory to Landlord.

55. Parking.

a. Commencing as of the Remainder Delivery Date, Landlord shall provide Tenant
with valet-type parking for eighteen (18) automobiles in the garage of the
Building; provided that, from and after the Suite 1100 Delivery Date until the
Remainder Delivery Date, Tenant shall have the right to use parking for four
(4) automobiles in the garage of the Building. Tenant shall pay for all parking
at Landlord’s regular rate, currently $410.00 per automobile per month, or
charge from time to time in effect for parking in the Building. Tenant shall
provide Landlord with written notice of the names of each party to whom Tenant
from time to time distributes Tenant’s parking rights hereunder (all of whom
must be employees, partners, contractors, agents, subtenants, members and/or
shareholders, as applicable, of

 

44



--------------------------------------------------------------------------------

Tenant), and shall cause each such party to execute Landlord’s standard contract
and waiver form for garage users. If the parking charge is not paid when due,
and such failure continues for five (5) days after written notice thereof from
Landlord to Tenant, Landlord may terminate Tenant’s rights under this Paragraph
55 as to the number of spaces as to which the parking charge has not been paid
in full. Failure of Tenant to pay any parking charges when due shall not
constitute an Event of Default under this Lease unless such failure continues
beyond any applicable notice and cure period set forth in Paragraph 25 above.
Tenant may transfer all or any of the parking rights set forth in this Paragraph
55 to any permitted assignee or subtenant of this Lease, but not to any other
parties, and in no event shall the parking rights of Tenant hereunder be
assigned separate and apart from this Lease. In the event of any assignment or
sublease of parking space rights that is permitted hereunder or otherwise
approved by Landlord (provided, however, that such approval may be granted or
withheld by Landlord in its sole and absolute discretion), Landlord shall be
entitled to receive fifty percent (50%) of any profit received by Tenant in
connection with such assignment or sublease of the parking space rights.
Further, if at any time during the term hereof, Tenant releases to Landlord any
parking space provided for in this paragraph, then Tenant’s right under this
paragraph to use such released parking space shall terminate for the balance of
the term of this Lease.

b. At Landlord’s election from time to time, Landlord may alternate the parking
made available hereunder between valet-type parking and self-parking, on an
unassigned, non-exclusive and unlabeled basis. In addition, at Landlord’s
election from time to time, Landlord may change the parking hereunder to
self-parking on an assigned basis (subject to Landlord’s right from time to time
thereafter to return to valet-type parking or unassigned self-parking). In any
case where self-parking shall be in effect, the parking spaces to be made
available to Tenant hereunder may contain a reasonable mix of spaces for compact
cars. Landlord shall take reasonable actions to ensure the availability of the
parking spaces leased by Tenant, but Landlord does not guarantee the
availability of those spaces at all times against the actions of other tenants
of the Building and users of the parking facility. Without limiting the
foregoing, in no event shall this Lease be void or voidable, nor shall Landlord
be liable to Tenant for any loss or damage, nor shall there be any abatement of
rent hereunder (other than the parking charge paid hereunder for any parking
space no longer made available), by reason of any reduction in Tenant’s parking
rights hereunder by reason of Force Majeure. Access to the parking spaces to be
made available to Tenant shall, at Landlord’s option, be by card, pass, bumper
sticker, decal or other appropriate identification issued by Landlord, and
Tenant’s right to use the parking facility is conditioned on Tenant’s abiding by
and shall otherwise be subject to such reasonable rules and regulations as may
be promulgated by Landlord from time to time for the parking facility.

56. Option to Renew.

a. Option to Renew. Tenant shall have the option to renew this Lease for one
(1) additional term of five (5) years (the “Renewal Option”), commencing upon
the expiration of the initial term of this Lease. The renewal option must be
exercised, if at all, by written notice (“Election Notice”) given by Tenant to
Landlord not less than twelve (12) months nor more than fifteen (15) months
prior to expiration of the initial term of this Lease. Notwithstanding the
foregoing, at Landlord’s election, the renewal option shall be null and void and
Tenant shall have no right to renew this Lease pursuant thereto if, on the date
Tenant exercises the option or on the date immediately preceding the
commencement of the renewal period, (i) the original Tenant named under this
Lease or any Permitted Transferee thereof is not in actual physical possession
and occupancy of fifty percent (50%) or more of the Premises; or (ii) an Event
of Default shall have occurred and be continuing hereunder.

 

45



--------------------------------------------------------------------------------

b. Terms and Conditions. If Tenant exercises the renewal option, then all of the
terms and conditions set forth in this Lease as applicable to the Premises
during the initial term shall apply during the renewal term, except that
(i) Tenant shall have no further right to renew this Lease, (ii) Tenant shall
take the Premises in their then “as-is” state and condition, (iii) the Monthly
Rent payable by Tenant for the Premises shall be the then-Fair Market Rent for
the Premises based upon the terms of this Lease, as renewed; (iv) the Base Year
for the Premises shall be the calendar year in which the renewal term commences,
and (v) the Base Tax Year shall be the fiscal tax year in which the renewal term
commences. For purposes of this Lease, the term “Fair Market Rent” shall include
the periodic rental increases, if any, that would be included for space leased
for the period the space will be covered by the Lease and mean the rental rate
for comparable space under primary lease (and not sublease) to renewal and new
tenants (giving more weight to renewal tenancies), taking into consideration the
quality and prestige of the Building and such amenities as existing
improvements, view, floor on which the Premises are situated and the like,
situated in comparable first-class, reputable, established high-rise office
buildings in comparable locations in the San Francisco financial district, in
comparable physical and economic condition, taking into consideration then
prevailing ordinary rental market practices with respect to free rent periods,
tenant improvement allowances and other tenant concessions (if any) (e.g., not
offering extraordinary rental, promotional deals and other concessions to
tenants which deviate from what is the then-prevailing ordinary practice in an
effort to alleviate cash flow problems, difficulties in meeting loan obligations
or other financial distress, or in response to a greater than average vacancy
rate).

c. Landlord shall notify Tenant in writing (“Renewal Rate Notice”) of its
determination of the Fair Market Rent for the renewal term within thirty
(30) days after Landlord’s receipt of an Election Notice. Within fifteen
(15) days of Tenant’s receipt of Landlord’s Renewal Rate Notice, Tenant shall
notify Landlord as to one of the following: (a) Tenant’s acceptance of
Landlord’s determination of the Fair Market Rent as set forth in the Renewal
Rate Notice; (b) Tenant’s interest to engage in good faith negotiations about
the Fair Market Rent; or (c) that Tenant cancels its Election Notice, in which
event the Renewal Option shall be of no further force or effect. If during the
fifteen (15) day notice period, Tenant notifies Landlord that Tenant is
interested in engaging in good faith negotiations about the Fair Market Rent,
Tenant and Landlord shall have thirty (30) days following receipt of Tenant’s
notice to negotiate in good faith and agree as to the Fair Market Rent for the
Premises. If Landlord and Tenant cannot agree on the Fair Market Rent by the end
of the thirty (30) day good faith negotiation period, then within five (5) days
thereafter Landlord and Tenant shall mutually select a licensed real estate
broker with at least five (5) years’ active experience in the leasing of office
space in the general vicinity of the Building who has not worked with either
Landlord or Tenant in the past three (3) years. Landlord shall submit Landlord’s
determination of Fair Market Rent (which may be different than the determination
set forth in the Renewal Rate Notice) and Tenant shall submit Tenant’s
determination of Fair Market Rent to such broker, at such time or times and in
such manner as Landlord and Tenant shall agree (or as directed by the broker if
Landlord and Tenant do not promptly agree). If the two determinations are within
five percent (5%) of each other, then such determinations shall be averaged and
such average shall constitute the Fair Market Rent. If the two determinations
are not within five percent (5%) of each other, then the broker shall select
either Landlord’s or Tenant’s determination as the Fair Market Rent, and such
determination shall be binding on Landlord and Tenant. Landlord and Tenant shall
split evenly the broker’s costs and fees.

57. Right of First Offer. Provided there is no Event of Default that shall have
occurred and be continuing hereunder, and subject to the renewal or extension of
any existing tenant (contractual or otherwise), Tenant shall have a one (1) time
right of first offer (“Right of First Offer”) on the 9th and 10th floors of the
Building (the “ROFO Space”), should such ROFO Space become vacant and available
for lease during the term of this Lease. In the event that the ROFO Space
becomes available for

 

46



--------------------------------------------------------------------------------

lease during the term of this Lease, Landlord shall notify Tenant of such
availability and the terms and conditions on which Landlord would lease the ROFO
Space, including Landlord’s determination of the Fair Market Rent for the ROFO
Space (a “First Offer Proposal”). Within ten (10) Business Days of Tenant’s
receipt of a First Offer Proposal, Tenant shall notify Landlord as to one of the
following (“Tenant’s ROFO Notice”): (a) Tenant’s acceptance of all or any
portion (Tenant must lease full floors only) of the ROFO Space on the financial
terms offered in the First Offer Proposal; (b) Tenant’s acceptance of all or any
portion (Tenant must lease full floors only) of the ROFO Space and interest in
engaging in good faith negotiations about the Fair Market Rent reflected in the
First Offer Proposal; or (c) that Tenant declines the First Offer Proposal, in
cancels its Election Notice, in which event the Right of First Offer shall be of
no further force or effect. If during the ten (10) Business Day notice period,
Tenant notifies Landlord that Tenant is interested in engaging in good faith
negotiations about the Fair Market Rent reflected in the First Offer Proposal,
Tenant and Landlord shall have thirty (30) days following receipt of Tenant’s
ROFO Notice to negotiate in good faith and agree as to the Fair Market Rent for
the ROFO Space. If Landlord and Tenant cannot agree on the Fair Market Rent for
the ROFO Space by the end of the thirty (30) day good faith negotiation period,
then within five (5) days thereafter Landlord and Tenant shall mutually select a
licensed real estate broker with at least five (5) years’ active experience in
the leasing of office space in the general vicinity of the Building who has not
worked with either Landlord or Tenant in the past three (3) years. Landlord
shall submit Landlord’s determination of Fair Market Rent for the ROFO Space
(which may be different than the determination set forth in the First Offer
Proposal) and Tenant shall submit Tenant’s determination of Fair Market Rent for
the ROFO Space to such broker, at such time or times and in such manner as
Landlord and Tenant shall agree (or as directed by the broker if Landlord and
Tenant do not promptly agree). If the two determinations are within five percent
(5%) of each other, then such determinations shall be averaged and such average
shall constitute the Fair Market Rent for the ROFO Space. If the two
determinations are not within five percent (5%) of each other, then the broker
shall select either Landlord’s or Tenant’s determination as the Fair Market Rent
for the ROFO Space, and such determination shall be binding on Landlord and
Tenant. Landlord and Tenant shall split evenly the broker’s costs and fees. In
the event that Tenant does not give Tenant’s ROFO Notice to Landlord within the
time period set forth above, Tenant shall have no further right to lease the
ROFO Space and Landlord shall be free to lease the ROFO Space to any other
person or entity on any terms and conditions as Landlord in its sole discretion
deems appropriate; provided, however that prior to leasing such ROFO Space to
any party on terms that provide for an effective rental rate that is three
percent (3%) or more below the effective rental rate set forth in the original
First Offer Proposal or the terms are materially different from the terms set
forth in the original First Offer Proposal, Landlord shall deliver a revised
First Offer Proposal to Tenant in accordance with the terms of this
Paragraph 57. If exercised and there is less than three (3) years of Lease Term
remaining, Tenant’s Lease shall be extended for a term of three (3) years on the
entire Premises at Fair Market Value. This Right of First Offer is personal to
Tenant and may be exercised only if Tenant or any Permitted Transferee thereof
is in actual physical possession and occupancy of fifty percent (50%) or more of
the Premises.

THIS LEASE IS EXECUTED by Landlord and Tenant as of the date set forth at the
top of page 1 hereof.

 

47



--------------------------------------------------------------------------------

Landlord:

 

PACIFIC MISSION CORPORATION,

a Delaware corporation

Tenant:

 

NEW RELIC, INC.,

a Delaware corporation

By:

/s/ Joyce Yonce

By:

/s/ Mark J. Sachleben

Name: Joyce Yonce Name: Mark J. Sachleben Title: Assistant Secretary Title:
Chief Financial Officer

 

48



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE OF PREMISES

PACIFIC MISSION CORPORATION

 

LOGO [g938672dar1.jpg]

 

Exhibit A-1



--------------------------------------------------------------------------------

LOGO [g938672dar2.jpg]

 

Exhibit A-2



--------------------------------------------------------------------------------

LOGO [g938672dar3.jpg]

 

Exhibit A-3



--------------------------------------------------------------------------------

LOGO [g938672dar4.jpg]

 

Exhibit A-4



--------------------------------------------------------------------------------

EXHIBIT B

RULES AND REGULATIONS

PACIFIC MISSION CORPORATION

1. No sign, placard, picture, advertisement, name or notice shall be inscribed,
displayed or printed or affixed on or to any part of the outside or inside of
the Building or any part of the Premises visible from the exterior of the
Premises without the prior written consent of Landlord, which consent may be
withheld in Landlord’s sole discretion. Landlord shall have the right to remove,
at Tenant’s expense and without notice to Tenant, any such sign, placard,
picture, advertisement, name or notice that has not been approved by Landlord.

All approved signs or lettering on doors and walls shall be printed, painted,
affixed or inscribed at the expense of Tenant by a person approved of by
Landlord.

If Landlord notifies Tenant in writing that Landlord objects to any curtains,
blinds, shades or screens attached to or hung in or used in connection with any
window or door of the Premises, such use of such curtains, blinds, shades or
screens shall be removed immediately by Tenant. No awning shall be permitted on
any part of the Premises.

2. No ice, drinking water, towel, barbering or bootblacking, shoeshining or
repair services, or other similar services shall be provided to the Premises,
except from persons authorized by Landlord and at the hours and under
regulations fixed by Landlord.

3. The bulletin board or directory of the Building will be provided exclusively
for the display of the name and location of tenants only and Landlord reserves
the right to exclude any other names therefrom.

4. The sidewalks, halls, passages, exits, entrances, elevators and stairways
shall not be obstructed by any of the Tenant Parties or used by Tenant for any
purpose other than for ingress to and egress from its Premises. The halls,
passages, exits, entrances, elevators, stairways, balconies and roof are not for
the use of the general public and Landlord shall in all cases retain the right
to control and prevent access thereto by all persons whose presence in the
judgment of Landlord shall be prejudicial to the safety, character, reputation
and interests of the Building and its tenants. No tenant and no employees or
invitees of any tenant shall go upon the roof of the Building.

5. Tenant shall not alter any lock or install any new or additional locks or any
bolts on any interior or exterior door of the Premises without the prior written
consent of Landlord.

6. The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein and the expense
of any breakage, stoppage or damage resulting from the violation of this rule
shall be borne by the tenant who, or whose employees or invitees, shall have
caused it.

7. Tenant shall not overload the floor of the Premises or mark, drive nails,
screw or drill into the partitions, woodwork or plaster or in any way deface the
Premises or any part thereof without Landlord’s consent, not to be unreasonably
withheld, conditioned or delayed.

 

Exhibit B-1



--------------------------------------------------------------------------------

8. No furniture, freight or equipment of any kind shall be brought into the
Building without the consent of Landlord and all moving of the same into or out
of the Building shall be done at such time and in such manner as Landlord shall
designate. Landlord shall have the right to prescribe the weight, size and
position of all safes and other heavy equipment brought into the Building and
also the times and manner of moving the same in and out of the Building. Safes
or other heavy objects shall, if considered necessary by Landlord, stand on a
platform of such thickness as is necessary to properly distribute the weight.
Landlord will not be responsible for loss of or damage to any such safe or
property from any cause, and all damage done to the Building by moving or
maintaining any such safe or other property shall be repaired at the expense of
Tenant. The elevator designated for freight by Landlord shall be available for
use by all tenants in the Building during the hours and pursuant to such
procedures as Landlord may determine from time to time. The persons employed to
move Tenant’s equipment, material, furniture or other property in or out of the
Building must be acceptable to Landlord. The moving company must be a locally
recognized professional mover, whose primary business is the performing of
relocation services, and must be bonded and fully insured. In no event shall
Tenant employ any person or company whose presence may give rise to a labor or
other disturbance in the Real Property. A certificate or other verification of
such insurance must be received and approved by Landlord prior to the start of
any moving operations. Insurance must be sufficient in Landlord’s sole opinion,
to cover all personal liability, theft or damage to the Real Property,
including, but not limited to, floor coverings, doors, walls, elevators, stairs,
foliage and landscaping. Special care must be taken to prevent damage to foliage
and landscaping during adverse weather. All moving operations shall be conducted
at such times and in such a manner as Landlord shall direct, and all moving
shall take place during non-business hours unless Landlord agrees in writing
otherwise.

9. Tenant shall not employ any person or persons other than the janitor of
Landlord for the purpose of cleaning the Premises, unless otherwise agreed to by
Landlord. Except with the written consent of Landlord, no person or persons
other than those approved by Landlord shall be permitted to enter the Building
for the purpose of cleaning the Building or the Premises. Tenant shall not cause
any unnecessary labor by reason of Tenant’s carelessness or indifference in the
preservation of good order and cleanliness.

10. Tenant shall not use, keep or permit to be used or kept any foul or noxious
gas or substance in the Premises, or permit or suffer the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Building by reason of noise, odors and/or vibrations, or
interfere in any way with other tenants or those having business therein, nor
shall any animals or birds be brought in or kept in or about the Premises or the
Building. In no event shall Tenant keep, use, or permit to be used in the
Premises or the Building any guns, firearm, explosive devices or ammunition.

11. No cooking shall be done or permitted by Tenant in the Premises, nor shall
the Premises be used for the storage of merchandise, for washing clothes, for
lodging, or for any improper, objectionable or immoral purposes. Notwithstanding
the foregoing, however, Tenant may maintain and use microwave ovens and
equipment for brewing coffee, tea, hot chocolate and similar beverages, provided
that Tenant shall (i) prevent the emission of any food or cooking odor from
leaving the Premises, (ii) be solely responsible for cleaning the areas where
such equipment is located and removing food-related waste from the Premises and
the Building, or shall pay Landlord’s standard rate for such service as an
addition to cleaning services ordinarily provided, (iii) maintain and use such
areas solely for Tenant’s employees and business invitees, not as public
facilities, and (iv) keep the Premises free of vermin and other pest infestation
and shall exterminate, as needed, in a manner and through contractors reasonably
approved by Landlord, preventing any emission of odors, due to extermination,
from leaving the Premises. Notwithstanding clause (ii) above, Landlord shall,
without special charge, empty and

 

Exhibit B-2



--------------------------------------------------------------------------------

remove the contents of one (1) 15-gallon (or smaller) waste container from the
food preparation area so long as such container is fully lined with, and the
contents can be removed in, a waterproof plastic liner or bag, supplied by
Tenant, which will prevent any leakage of food related waste or odors; provided,
however, that if at any time Landlord must pay a premium or special charge to
Landlord’s cleaning or scavenger contractors for the handling of food-related or
so-called “wet” refuse, Landlord’s obligation to provide such removal, without
special charge, shall cease.

12. Tenant shall not use or keep in the Premises or the Building any kerosene,
gasoline, or inflammable or combustible fluid or material, or use any method of
heating or air conditioning other than that supplied by Landlord.

13. Landlord will direct electricians as to where and how telephone and
telegraph wires are to be introduced into the Premises and the Building. No
boring or cutting for wires will be allowed without the prior consent of
Landlord. The location of telephones, call boxes and other office equipment
affixed to the Premises shall be subject to the prior approval of Landlord.

14. Upon the expiration or earlier termination of the Lease, Tenant shall
deliver to Landlord the keys of offices, rooms and toilet rooms which have been
furnished by Landlord to Tenant and any copies of such keys which Tenant has
made. In the event Tenant has lost any keys furnished by Landlord, Tenant shall
pay Landlord for such keys.

15. Tenant shall not lay linoleum, tile, carpet or other similar floor covering
so that the same shall be affixed to the floor of the Premises, except to the
extent and in the manner approved in advance by Landlord. The expense of
repairing any damage resulting from a violation of this rule or removal of any
floor covering shall be borne by the tenant by whom, or by whose contractors,
employees or invitees, the damage shall have been caused.

16. No furniture, packages, supplies, equipment or merchandise will be received
in the Building or carried up or down in the elevators, except between such
hours and in such elevators as shall be designated by Landlord, which elevator
usage shall be subject to the Building’s customary charge therefor as
established from time to time by Landlord.

17. On Saturdays, Sundays and legal holidays, and on other days between the
hours of 6:00 P.M. and 8:00 A.M., access to the Building, or to the halls,
corridors, elevators or stairways in the Building, or to the Premises may be
refused unless the person seeking access is known to the person or employee of
the Building in charge and has a pass or is properly identified. Landlord shall
in no case be liable for damages for any error with regard to the admission to
or exclusion from the Building of any person. In case of invasion, mob, riot,
public excitement, or other commotion, Landlord reserves the right to prevent
access to the Building during the continuance of the same by closing the doors
or otherwise, for the safety of the tenants and protection of property in the
Building.

18. Tenant shall be responsible for insuring that the doors of the Premises are
closed and securely locked before leaving the Building and must observe strict
care and caution that all water faucets or water apparatus are entirely shut off
before Tenant or Tenant’s employees leave the Building, and that all
electricity, gas or air shall likewise be carefully shut off, so as to prevent
waste or damage, and for any default or carelessness Tenant shall make good all
injuries sustained by other tenants or occupants of the Building or Landlord.
Landlord shall not be responsible to Tenant for loss of property on the
Premises, however occurring, or for any damage to the property of Tenant caused
by the employees or independent contractors of Landlord or by any other person.

 

Exhibit B-3



--------------------------------------------------------------------------------

19. Landlord reserves the right to exclude or expel from the Building any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of any of
the rules and regulations of the Building.

20. The requirements of any tenant will be attended to only upon application at
the office of the Building. Employees of Landlord shall not perform any work or
do anything outside of their regular duties unless under special instructions
from Landlord, and no employee will admit any person (tenant or otherwise) to
any office without specific instructions from Landlord.

21. No vending machine or machines of any description shall be installed,
maintained or operated upon the Premises without the prior written consent of
Landlord.

22. Subject to Tenant’s right of access to the Premises in accordance with
Building security procedures, Landlord reserves the right to close and keep
locked all entrance and exit doors of the Building on Saturdays, Sundays and
legal holidays and on other days between the hours of 6:00 P.M. and 8:00 A.M.,
and during such further hours as Landlord may deem advisable for the adequate
protection of the Building and the property of its tenants.

 

Exhibit B-4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF LETTER OF CREDIT

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                         

DATE:                         

ISSUING BANK:

SILICON VALLEY BANK

3003 TASMAN DRIVE

2ND FLOOR, MAIL SORT HF210

SANTA CLARA, CALIFORNIA 95054

 

BENEFICIARY:

 

 

 

APPLICANT:

NEW RELIC INC.

188 SPEAR STREET, SUITE 1200

SAN FRANCISCO, CA 94105

 

AMOUNT: US$                      (                                              
AND      /100 U.S. DOLLARS) EXPIRATION DATE:                              [ONE
YEAR FROM L/C ISSUANCE] LOCATION: SANTA CLARA, CALIFORNIA

DEAR SIR/MADAM:

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO.
SVBSF             IN YOUR FAVOR AVAILABLE BY YOUR DRAFTS DRAWN ON US AT SIGHT IN
THE FORM OF EXHIBIT “A” ATTACHED AND ACCOMPANIED BY THE FOLLOWING DOCUMENTS:

 

1. THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENT(S), IF ANY.

 

2. BENEFICIARY’S DATED AND SIGNED STATEMENT, STATING ANY OF THE FOLLOWING:

(A) “WE HEREBY CERTIFY THAT BENEFICIARY IS ENTITLED TO DRAW UNDER SILICON VALLEY
BANK LETTER OF CREDIT NO. SVBSF              PURSUANT TO THE TERMS OF THE LEASE
BETWEEN LESSOR AND LESSEE.”

                OR

 

  (B) “BENEFICIARY HAS RECEIVED A NOTICE FROM SILICON VALLEY BANK THAT ITS
IRREVOCABLE LETTER OF CREDIT NUMBER SVBSF              WILL NOT BE EXTENDED AND
APPLICANT HAS FAILED TO PROVIDE A REPLACEMENT LETTER OF CREDIT SATISFACTORY TO
BENEFICIARY WITHIN THIRTY (30) DAYS PRIOR TO THE CURRENT EXPIRATION DATE.”

 

1 | Page

 

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT ARE APPROVED BY
APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.

 

 

 

                          

 

APPLICANT’S SIGNATURE(S) DATE



--------------------------------------------------------------------------------

PARTIAL DRAWS AND MULTIPLE PRESENTATIONS ARE ALLOWED.

THIS ORIGINAL LETTER OF CREDIT MUST ACCOMPANY ANY DRAWINGS HEREUNDER FOR
ENDORSEMENT OF THE DRAWING AMOUNT AND WILL BE RETURNED TO THE BENEFICIARY UNLESS
IT IS FULLY UTILIZED.

THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD
OF ONE YEAR, WITHOUT AMENDMENT, FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE
UNLESS AT LEAST 60 DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE WE SEND YOU A
NOTICE BY REGISTERED MAIL OR OVERNIGHT COURIER SERVICE AT THE ABOVE ADDRESS THAT
THIS LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND THE CURRENT EXPIRATION DATE.
IN NO EVENT SHALL THIS LETTER OF CREDIT BE AUTOMATICALLY EXTENDED BEYOND
                     [INSERT FINAL EXPIRY DATE]

THIS LETTER OF CREDIT IS TRANSFERABLE ONE OR MORE TIMES, BUT IN EACH INSTANCE
ONLY TO A SINGLE BENEFICIARY AS TRANSFEREE AND ONLY UP TO THE THEN AVAILABLE
AMOUNT, ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE WOULD BE IN COMPLIANCE WITH
THEN APPLICABLE LAW AND REGULATION, INCLUDING BUT NOT LIMITED TO THE REGULATIONS
OF THE U. S. DEPARTMENT OF TREASURY AND U. S. DEPARTMENT OF COMMERCE. AT THE
TIME OF TRANSFER, THE ORIGINAL LETTER OF CREDIT AND ORIGINAL AMENDMENT(S), IF
ANY, MUST BE SURRENDERED TO US AT OUR ADDRESS INDICATED IN THIS LETTER OF CREDIT
TOGETHER WITH OUR TRANSFER FORM ATTACHED HERETO AS EXHIBIT “B” DULY EXECUTED.
THE CORRECTNESS OF THE SIGNATURE AND TITLE OF THE PERSON SIGNING THE TRANSFER
FORM MUST BE VERIFIED BY BENEFICIARY’S BANK. APPLICANT SHALL PAY OUR TRANSFER
FEE OF  1⁄4 OF 1% OF THE TRANSFER AMOUNT (MINIMUM US$250.00) UNDER THIS LETTER
OF CREDIT. EACH TRANSFER SHALL BE EVIDENCED BY OUR ENDORSEMENT ON THE REVERSE OF
THE LETTER OF CREDIT AND WE SHALL FORWARD THE ORIGINAL OF THE LETTER OF CREDIT
SO ENDORSED TO THE TRANSFEREE.

DRAFT(S) AND DOCUMENTS MUST INDICATE THE NUMBER AND DATE OF THIS LETTER OF
CREDIT.

DOCUMENTS MUST BE PRESENTED IN PERSON TO US AT OR FORWARDED TO US BY OVERNIGHT
DELIVERY SERVICE TO: SILICON VALLEY BANK, 3003 TASMAN DRIVE, SANTA CLARA CA
95054, ATTN: INTERNATIONAL DIVISION.

WE HEREBY AGREE WITH THE BENEFICIARY THAT THE DRAFTS DRAWN UNDER AND IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT SHALL BE DULY
HONORED UPON PRESENTATION TO US ON OR BEFORE THE EXPIRATION DATE OF THIS LETTER
OF CREDIT.

IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER THIS LETTER OF CREDIT REQUEST
THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR ACCOUNT WITH ANOTHER BANK, WE
WILL ONLY EFFECT SUCH PAYMENT BY FED WIRE TO A U.S. REGULATED BANK, AND WE
AND/OR SUCH OTHER BANK MAY RELY ON AN ACCOUNT NUMBER SPECIFIED IN SUCH
INSTRUCTIONS EVEN IF THE NUMBER IDENTIFIES A PERSON OR ENTITY DIFFERENT FROM THE
INTENDED PAYEE.

 

2 | Page

 

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT ARE APPROVED BY
APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.

 

 

 

                          

 

APPLICANT’S SIGNATURE(S) DATE



--------------------------------------------------------------------------------

THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES (ISP98),
INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 590.

 

(FOR BANK USE) (FOR BANK USE)

 

 

 

 

AUTHORIZED SIGNATURE AUTHORIZED SIGNATURE

 

3 | Page

 

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT ARE APPROVED BY
APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.

 

 

                          

APPLICANT’S SIGNATURE(S) DATE



--------------------------------------------------------------------------------

EXHIBIT “A”

 

                          DATE:                        
REF. NO.                                       AT SIGHT OF THIS DRAFT          
    PAY TO THE ORDER OF                                          
                                                            
US$                                         USDOLLARS
                                         
                                         
                                                         

 

              DRAWN UNDER SILICON VALLEY BANK, SANTA CLARA, CALIFORNIA, STANDBY
LETTER OF CREDIT NUMBER NO.                      DATED                         
          TO: SILICON VALLEY BANK               3003 TASMAN DRIVE      
        SANTA CLARA, CA 95054

 

(BENEFICIARY’S NAME)

               

 

Authorized Signature

                 

GUIDELINES TO PREPARE THE DRAFT

 

1. DATE: ISSUANCE DATE OF DRAFT.

 

2. REF. NO.: BENEFICIARY’S REFERENCE NUMBER, IF ANY.

 

3. PAY TO THE ORDER OF: NAME OF BENEFICIARY AS INDICATED IN THE L/C (MAKE SURE
BENEFICIARY ENDORSES IT ON THE REVERSE SIDE).

 

4. US$: AMOUNT OF DRAWING IN FIGURES.

 

5. USDOLLARS: AMOUNT OF DRAWING IN WORDS.

 

6. LETTER OF CREDIT NUMBER: SILICON VALLEY BANK’S STANDBY L/C NUMBER THAT
PERTAINS TO THE DRAWING.

 

7. DATED: ISSUANCE DATE OF THE STANDBY L/C.

 

8. BENEFICIARY’S NAME: NAME OF BENEFICIARY AS INDICATED IN THE L/C.

 

9. AUTHORIZED SIGNATURE: SIGNED BY AN AUTHORIZED SIGNER OF BENEFICIARY.

 

IF YOU HAVE QUESTIONS RELATED TO THIS STANDBY LETTER OF CREDIT PLEASE CONTACT US
AT             .

 

 

4 | Page

 

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT ARE APPROVED BY
APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.

 

 

                          

APPLICANT’S SIGNATURE(S) DATE



--------------------------------------------------------------------------------

EXHIBIT “B”

TRANSFER FORM

DATE:

TO:     SILICON VALLEY BANK

3003 TASMAN DRIVE

SANTA CLARA, CA 95054

ATTN:     GLOBAL FINANCIAL SERVICES

STANDBY LETTERS OF CREDIT

 

RE: SILICON VALLEY BANK IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF009357

GENTLEMEN:

 

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 

(NAME OF TRANSFEREE)

 

(ADDRESS)

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

 

SINCERELY,

 

(BENEFICIARY’S NAME)

 

(SIGNATURE OF BENEFICIARY)

 

(PRINTED NAME AND TITLE)

 

SIGNATURE AUTHENTICATED

 

THE NAME(S) TITLE(S), AND SIGNATURE(S) CONFORM TO THAT/THOSE ON FILE WITH US FOR
THE COMPANY AND THE SIGNATURE(S) IS/ARE AUTHORIZED TO EXECUTE THIS INSTRUMENT.

 

(NAME OF BANK)

 

(ADDRESS OF BANK)

 

(CITY, STATE, ZIP CODE)

 

(AUTHORIZED SIGNATURE)

 

(PRINTED NAME AND TITLE)

 

(TELEPHONE NUMBER)

 

 

 

 

5 | Page

 

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT ARE APPROVED BY
APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.

 

 

                          

APPLICANT’S SIGNATURE(S) DATE